Exhibit 10.3

EXECUTION VERSION

 

   Published CUSIP Number:    Revolving Credit CUSIP Number:

 

 

 

$250,000,000

364-DAY CREDIT AGREEMENT

dated as of December 16, 2009

by and among

FAMILY DOLLAR STORES, INC.

and

FAMILY DOLLAR, INC.,

as Borrowers,

the Lenders referred to herein,

BRANCH BANKING & TRUST COMPANY,

as Syndication Agent,

and

BANK OF AMERICA, N.A.,

REGIONS BANK,

and

U.S. BANK, NATIONAL ASSOCIATION,

each, as Documentation Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Swingline Lender

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE I DEFINITIONS

   1

SECTION 1.1

   Definitions    1

SECTION 1.2

   Other Definitions and Provisions    18

SECTION 1.3

   Accounting Terms    18

SECTION 1.4

   Rounding    19

SECTION 1.5

   References to Agreement and Laws    19

SECTION 1.6

   Times of Day    19

ARTICLE II THE CREDIT FACILITIES

   19

SECTION 2.1

   Revolving Credit Loans    19

SECTION 2.2

   Swingline Loans    19

SECTION 2.3

   Procedure for Advances of Revolving Credit Loans and Swingline Loans    21

SECTION 2.4

   Intentionally Omitted    21

SECTION 2.5

   Repayment and Prepayment of Loans    22

SECTION 2.6

   Adjustment of the Aggregate Commitment    22

SECTION 2.7

   Termination of Credit Facility    23

SECTION 2.8

   Optional Extension of the Revolving Credit Maturity Date    23

ARTICLE III INTENTIONALLY OMITTED

   24

ARTICLE IV GENERAL LOAN PROVISIONS

   24

SECTION 4.1

   Interest    24

SECTION 4.2

   Notice and Manner of Conversion or Continuation of Loans    25

SECTION 4.3

   Fees    25

SECTION 4.4

   Manner of Payment    26

SECTION 4.5

   Evidence of Debt    26

SECTION 4.6

   Adjustments    27

SECTION 4.7

   Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption
by the Administrative Agent    27

SECTION 4.8

   Changed Circumstances    28

SECTION 4.9

   Indemnity    29

SECTION 4.10

   Increased Costs    29

SECTION 4.11

   Taxes    31

SECTION 4.12

   Mitigation Obligations; Replacement of Lenders    33

ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING

   34

SECTION 5.1

   Closing    34

SECTION 5.2

   Conditions to Closing and Initial Extensions of Credit    34

SECTION 5.3

   Conditions to All Extensions of Credit    36

 

i



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

   36

SECTION 6.1

   Representations and Warranties    36

SECTION 6.2

   Survival of Representations and Warranties, Etc.    42

ARTICLE VII FINANCIAL INFORMATION AND NOTICES

   42

SECTION 7.1

   Financial Statements    42

SECTION 7.2

   Officer’s Compliance Certificate    43

SECTION 7.3

   Other Reports    44

SECTION 7.4

   Notice of Default and Other Matters    44

SECTION 7.5

   Accuracy of Information    45

ARTICLE VIII AFFIRMATIVE COVENANTS

   45

SECTION 8.1

   Corporate Existence, Etc.    45

SECTION 8.2

   Maintenance of Property    45

SECTION 8.3

   Insurance    46

SECTION 8.4

   Books and Records    46

SECTION 8.5

   Payment of Taxes and Claims    46

SECTION 8.6

   Compliance With Law    46

SECTION 8.7

   Visits and Inspections    46

SECTION 8.8

   Use of Proceeds    46

SECTION 8.9

   Further Assurances    47

ARTICLE IX FINANCIAL COVENANTS

   47

SECTION 9.1

   Consolidated Leverage Ratio    47

SECTION 9.2

   Consolidated Fixed Charge Coverage Ratio    47

SECTION 9.3

   Priority Debt    47

ARTICLE X NEGATIVE COVENANTS

   47

SECTION 10.1

   Limitations on Liens    47

SECTION 10.2

   Limitations on Asset Dispositions    49

SECTION 10.3

   Limitations on Mergers and Liquidation    50

SECTION 10.4

   Transactions with Affiliates    50

SECTION 10.5

   Certain Accounting Changes; Organizational Documents    50

SECTION 10.6

   Restrictive Agreements    50

SECTION 10.7

   Nature of Business    51

ARTICLE XI DEFAULT AND REMEDIES

   51

SECTION 11.1

   Events of Default    51

SECTION 11.2

   Remedies    53

SECTION 11.3

   Rights and Remedies Cumulative; Non-Waiver; etc.    54

SECTION 11.4

   Crediting of Payments and Proceeds    54

SECTION 11.5

   Administrative Agent May File Proofs of Claim    55

 

ii



--------------------------------------------------------------------------------

ARTICLE XII THE ADMINISTRATIVE AGENT

   55

SECTION 12.1

   Appointment and Authority    55

SECTION 12.2

   Rights as a Lender    56

SECTION 12.3

   Exculpatory Provisions    56

SECTION 12.4

   Reliance by the Administrative Agent    57

SECTION 12.5

   Delegation of Duties    57

SECTION 12.6

   Resignation of Administrative Agent    57

SECTION 12.7

   Non-Reliance on Administrative Agent and Other Lenders    58

SECTION 12.8

   No Other Duties, etc.    58

SECTION 12.9

   Guaranty Matters    59

ARTICLE XIII MISCELLANEOUS

   59

SECTION 13.1

   Notices    59

SECTION 13.2

   Amendments, Waivers and Consents    60

SECTION 13.3

   Expenses; Indemnity    61

SECTION 13.4

   Right of Set-off    63

SECTION 13.5

   Governing Law    63

SECTION 13.6

   Waiver of Jury Trial    64

SECTION 13.7

   Reversal of Payments    64

SECTION 13.8

   Punitive Damages    65

SECTION 13.9

   Accounting Matters    65

SECTION 13.10

   Successors and Assigns; Participations    65

SECTION 13.11

   Confidentiality    68

SECTION 13.12

   Performance of Duties    69

SECTION 13.13

   All Powers Coupled with Interest    69

SECTION 13.14

   Survival of Indemnities    69

SECTION 13.15

   Titles and Captions    69

SECTION 13.16

   Severability of Provisions    69

SECTION 13.17

   Counterparts    69

SECTION 13.18

   Integration; Inconsistencies with Other Documents    70

SECTION 13.19

   Term of Agreement    70

SECTION 13.20

   Advice of Counsel, No Strict Construction    70

SECTION 13.21

   USA Patriot Act    70

SECTION 13.22

   Independent Effect of Covenants    70

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

  -  

Form of Revolving Credit Note

Exhibit A-2

  -  

Form of Swingline Note

Exhibit B

  -  

Form of Notice of Borrowing

Exhibit C

  -  

Form of Notice of Account Designation

Exhibit D

  -  

Form of Notice of Prepayment

Exhibit E

  -  

Form of Notice of Conversion/Continuation

Exhibit F

  -  

Form of Extension Notice

Exhibit G

  -  

Form of Officer’s Compliance Certificate

Exhibit H

  -  

Form of Assignment and Assumption

Exhibit I

  -  

Form of Subsidiary Guaranty Agreement

SCHEDULES

 

Schedule 6.1(b)

  -  

Subsidiaries and Capitalization

Schedule 6.1(g)

  -  

Licenses, Permits, Etc.

Schedule 6.1(p)

  -  

Existing Debt; Future Liens

Schedule 10.1

  -  

Existing Liens

Schedule 10.4

  -  

Transactions with Affiliates

 

iv



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT, dated as of December 16, 2009, by and among FAMILY
DOLLAR STORES, INC., a Delaware corporation (the “Company”) and FAMILY DOLLAR,
INC., a North Carolina corporation (“FDI” and, together with the Company, the
“Borrowers”), the lenders who are or may become a party to this Agreement
(collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrowers are parties to that certain 364-Day Credit Agreement dated as of
December 18, 2008 by and among the Borrowers, the lenders party thereto and the
Administrative Agent (the “Prior Credit Agreement”). The Borrowers have
requested, and the Lenders have agreed, to replace the Prior Credit Agreement on
the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Adjusted CD Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by the Administrative Agent to
be equal to the sum of (a) the quotient obtained by dividing (i) the CD Rate for
such day by (ii) 1 minus the Domestic Reserve Percentage plus (b) the Assessment
Rate. For purposes of this definition, (A) “Assessment Rate” means, for any day,
the annual assessment rate (rounded upwards, if necessary, to the nearest 1/100
of 1%) which is payable by the Administrative Agent to the Federal Deposit
Insurance Corporation (or any successor) for deposit insurance for Dollar time
deposits with the Administrative Agent at the Administrative Agent’s Office and
(B) “Domestic Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
actual reserve requirement (including, without limitation any basic,
supplemental, or emergency reserves) for a member bank of the Federal Reserve
System in New York, New York with deposits exceeding $1,000,000,000 in respect
of new certificates of deposit having a maturity of three (3) months and in an
amount of $100,000 or more. In the event that the foregoing reserve requirement
is required by law to be determined on the basis of the aggregate of such
deposits of the Administrative Agent, the Administrative Agent may use any
reasonable allocation or attribution methods in determining the Domestic Reserve
Percentage. The Adjusted CD Rate shall be adjusted automatically on and as of
the effective date of any change in the Assessment Rate or the Domestic Reserve
Percentage.

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 12.6.

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Company, a Subsidiary of the Company) which directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person or any of its Subsidiaries. As
used in this definition, the term “control” means (a) the power to vote ten
percent (10%) or more of the securities or other equity interests of a Person
having ordinary voting power, or (b) the possession, directly or indirectly, of
any other power to direct or cause the direction of the management and policies
of a Person, whether through ownership of voting securities, by contract or
otherwise.

“Aggregate Commitment” means the aggregate Revolving Credit Commitments of all
the Lenders, as such amount may be modified at any time or from time to time
pursuant to the terms hereof. The Aggregate Commitment on the Closing Date shall
be $250,000,000.

“Agreement” means this 364-Day Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Alabama Lawsuit” means the case of Morgan, et al. v. Family Dollar Stores, Inc.
brought in the U.S. District Court for the Northern District of Alabama alleging
that the Company violated the Fair Labor Standards Act by classifying the named
plaintiffs and other similarly situated current and former store managers as
“exempt” employees who are not entitled to overtime compensation.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:

 

Pricing

Level

  

Consolidated Leverage Ratio

   Facility Fee     LIBOR Rate +
and LIBOR
Market Index
Rate +     CD Rate +   I    Greater than or equal to 45.0%    0.40 %    2.60 % 
  2.60 %  II    Greater than or equal to 35.0% but less than 45.0%    0.35 %   
2.15 %    2.15 %  III    Greater than or equal to 25.0% but less than 35.0%   
0.25 %    2.00 %    2.00 % 

 

2



--------------------------------------------------------------------------------

Pricing

Level

  

Consolidated Leverage Ratio

   Facility Fee     LIBOR Rate +
and LIBOR
Market Index
Rate +     CD Rate +   IV    Greater than or equal to 15.0% but less than 25.0%
   0.20 %    1.80 %    1.80 %  V    Less than 15.0%    0.15 %    1.60 %    1.60
% 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Company; provided
that (a) the Applicable Margin shall be based on Pricing Level V until the
Calculation Date for the fiscal quarter ending November 28, 2009 and, thereafter
the Pricing Level shall be determined by reference to the Consolidated Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Company preceding the applicable Calculation Date, and (b) if the Company, on
behalf of the Borrowers, fails to provide the Officer’s Compliance Certificate
as required by Section 7.2 for the most recently ended fiscal quarter of the
Company preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level I until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Company preceding such Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 72 is
inaccurate (regardless of whether (i) this Agreement is in effect, or (ii) the
Revolving Credit Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (x) the Company shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (y) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Leverage Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period, and (z) the
Company, on behalf of the Borrowers, shall immediately pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 4.1(c) and 11.1.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wachovia Capital Markets, LLC, in its capacity as sole lead
arranger and sole book manager, and its successors.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Company and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Company and its
Subsidiaries.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“CD Rate” means, for any day, the rate per annum equal to the interest rate for
certificates of deposit in the secondary market with maturities of three
(3) months as published

 

4



--------------------------------------------------------------------------------

for such day in Federal Reserve Statistical Release H.15 or any successor
publication, or if such day is not a Business Day, the rate published for the
preceding Business Day.

“CD Rate Loan” means any Loan bearing interest at a rate based upon the Adjusted
CD Rate as provided in Section 4.1 (a).

“Change in Control” means (a) any sale, lease, exchange or other transfer (in a
single transaction or a series of related transactions) of all or substantially
all of the assets of the Company to any Person or “group” (within the meaning of
the Securities Exchange Act of 1934, as amended and the rules of the Securities
Exchange Commission thereunder in effect on the date hereof) other than a Credit
Party in accordance with clause (d) below, (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934, as amended and the
rules of the Securities Exchange Commission thereunder in effect on the date
hereof) of fifty-one percent (51%) or more of the outstanding shares of the
voting capital stock of the Company, (c) the first day on which a majority of
the members of the board of directors of the Company are not Continuing
Directors or (d) a merger, consolidation or sale of all or substantially all of
the assets of the Company in respect of which the Company is not the successor
corporation (other than a Credit Party which assumes the obligations under this
Agreement and the other Loan Documents). For purposes of this definition,
“Continuing Director” means, as of any date of determination, any member of the
board of directors of the Company who: (i) was a member of such board of
directors on the date hereof or (ii) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Company” has the meaning assigned thereto in the introductory paragraph hereto.

“Consent Date” has the meaning assigned thereto in Section 2.8.

“Consenting Lender” has the meaning assigned thereto in Section 2.8.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated Debt” means, as of any date of determination, the total amount of
all Debt of the Company and its Subsidiaries determined on a Consolidated basis
in accordance with GAAP.

“Consolidated EBITDAR” shall mean, for any period, Consolidated Net Income for
such period plus (to the extent deducted or added in computing such Consolidated
Net Income and without duplication) (a) depreciation, depletion, if any, and
amortization expense for such period, (b) income tax expense for such period,
(c) other non-cash items for such period, including without limitation, charges
associated with store closings, (d) Consolidated Interest Expense and Lease
Rentals for such period, and (e) non-recurring items, all as determined on a
Consolidated basis in accordance with GAAP. For purposes of this Agreement,
Consolidated EBITDAR shall be adjusted on a pro forma basis, in a manner
reasonably acceptable to the Administrative Agent, to include, as of the first
day of any applicable period, any acquisitions and any asset dispositions closed
during such period, calculated on a basis consistent with GAAP and Regulation
S-X of the Securities Exchange Act of 1934, as amended, or as approved by the
Administrative Agent.

“Consolidated Fixed Charges” shall mean, for any period, the Consolidated
Interest Expense for such period plus Lease Rentals for such period, determined
on a Consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
(b) Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of the Company and its Subsidiaries deducted in the calculation of
Consolidated Net Income for such period, determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Debt on such date to (b) Consolidated Total Capitalization
on such date.

“Consolidated Net Income” means, for any period, the Consolidated net income (or
loss) of the Company and its Subsidiaries for such period, exclusive of
“extraordinary items” (as defined by GAAP), determined on a Consolidated basis
in accordance with GAAP.

“Consolidated Net Worth” means the Consolidated stockholder’s equity of the
Company and its Subsidiaries, as defined according to GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
Consolidated basis in accordance with GAAP.

“Consolidated Total Capitalization” means, at any time, the sum of
(a) Consolidated Net Worth and (b) Consolidated Debt.

 

6



--------------------------------------------------------------------------------

“Credit Facility” means, collectively, the Revolving Credit Facility and the
Swingline Facility.

“Credit Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.

“Current Maturity Date” has the meaning assigned thereto in Section 2.8.

“Debt” means, with respect to any Person, without duplication, (a) its
liabilities for borrowed money; (b) its liabilities for the deferred purchase
price of property acquired by such Person (excluding accounts payable and other
accrued liabilities arising in the ordinary course of business but including,
without limitation, all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c) its Capital Lease Obligations; (d) its liabilities for borrowed money
secured by any Lien with respect to any property owned by such Person (whether
or not it has assumed or otherwise become liable for such liabilities); and
(e) Guarantees by such Person with respect to liabilities of a type described in
any of clauses (a) through (d) hereof. Debt of any Person shall include all
obligations of such Person of the character described in clauses (a) through
(e) to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is deemed to be extinguished under
GAAP. For purposes of this Agreement, Debt shall not include reimbursement
obligations under trade letters of credit incurred in connection with the
acquisition of inventory in the ordinary course of business, provided that any
draws under such trade letters of credit are reimbursed within 30 days thereof.

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans or participations in Swingline Loans required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless such amount is the subject
of a good faith dispute, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.

“Default Rate” means, with respect to any principal of any Loan or any other
amount payable by the Borrowers under this Agreement, a rate per annum equal to
two percent (2%) plus the rate of interest that would otherwise be applicable to
such Loan or other amount pursuant to this Agreement.

“Disputes” has the meaning set forth in Section 13.6.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required by under Section 13.10(b)(iii)).

 

7



--------------------------------------------------------------------------------

“Engagement Letter” means the separate engagement letter agreement executed by
the Company, on behalf of the Borrowers, and the Administrative Agent and/or
certain of its affiliates dated November 9, 2009.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 400l(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by

 

8



--------------------------------------------------------------------------------

any other jurisdiction in which any Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by any Borrower
under Section 4.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4. 11(e). except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 4.11(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 24, 2006 by and among the Borrowers, the lenders party thereto and
Wachovia Bank, National Association, as administrative agent (as amended prior
to the date hereof).

“Extension Notice” has the meaning assigned thereto in Section 2.8.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding and (ii) such Lender’s Revolving Credit
Commitment Percentage of the Swingline Loans then outstanding or (b) the making
of any Loan, as the context requires.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.

“FDI” has the meaning assigned thereto in the introductory paragraph hereto.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on the Saturday closest to August 31 of each calendar year.

“FLSA Litigation” means any existing or future litigations regarding whether any
employees of the Company or any of its Subsidiaries are “exempt employees” (such
that such employees are not entitled to receive overtime compensation) under the
Fair Labor Standards Act (as amended) or any other similar federal or state law,
including, but not limited to the Alabama Lawsuit.

 

9



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis for the Borrower and its Subsidiaries throughout the period
indicated and (subject to Section 13.9) consistent with the prior financial
practice of the Borrower and its Subsidiaries.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
having jurisdiction over the Company or its Subsidiaries.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor primarily
for the purpose of assuring the owner of such Debt or obligation of the ability
of any other Person to make payment of the Debt or obligation; (b) to advance or
supply funds (i) for the purchase or payment of such Debt or obligation, or
(ii) to maintain any working capital or other balance sheet condition or any
income statement condition of any other Person or otherwise to advance or make
available funds for the purchase or payment of such Debt or obligation; (c) to
lease properties or to purchase properties or services primarily for the purpose
of assuring the owner of such Debt or obligation of the ability of any other
Person to make payment of the Debt or obligation; or (d) otherwise to assure the
owner of such Debt or obligation against loss in respect thereof. In any
computation of the Debt or other liabilities of the obligor under any Guaranty,
the Debt or other obligations that are the subject of such Guaranty shall be
assumed to be direct obligations of such obligor, provided that the amount of
such Debt outstanding for purposes of this Agreement shall not exceed the
maximum amount of Debt that is the subject of such Guaranty.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any

 

10



--------------------------------------------------------------------------------

Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other approval
by any Governmental Authority, (e) which are deemed to constitute a nuisance or
a trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by a Borrower under any Hedging Agreement (which such Hedging Agreement is
permitted hereunder) with any Person that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is executed.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Interest Period” shall mean, in connection with each LIBOR Rate Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the Notice of Continuation/Conversion and
ending one (1), two (2), three (3), or six (6) months thereafter as the Company,
on behalf of the Borrowers, may request in the applicable notice; provided that

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and

 

11



--------------------------------------------------------------------------------

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Lease Rentals” means, for any period, the aggregate amount of fixed rental or
operating lease expense payable by the Company and its Subsidiaries with respect
to leases of real and personal property (excluding Capital Lease Obligations)
determined in accordance with GAAP.

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Swingline Lender unless the context otherwise requires)
set forth on the signature pages hereto and each Person that hereafter becomes a
party to this Agreement as a Lender pursuant to Section 2.8 or Section 13.10.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to the applicable Interest Period which appears on the Reuters Screen
LIBOR01 (or any successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on the Reuters Screen LIBOR01 (or any
successor page), then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars in
minimum amounts of at least $5,000,000 would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period. Each
calculation by the Administrative Agent of LIBOR shall be conclusive and binding
for all purposes, absent manifest error.

“LIBOR Market Index Rate” means, for any day, a rate equal to the LIBOR Rate for
an Interest Period of one (1) month as of such day. Each change in the LIBOR
Market Index Rate shall be effective as of the opening of business on the day
such change in such LIBOR Rate occurs.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =     LIBOR       1.00-Eurodollar Reserve Percentage   

 

12



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate (but excluding the LIBOR Market Index Rate) as provided in Section 4.1(a).

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

“Limited Material Adverse Effect” means a material adverse effect on (a) the
ability of the Borrowers and the Subsidiary Guarantors to perform their
obligations under this Agreement or the other Loan Documents to which such
Person is a party, taken as a whole or (b) the validity or enforceability of
this Agreement or the other Loan Documents, taken as a whole.

“Loan Documents” means, collectively, this Agreement, each Note, the Subsidiary
Guaranty Agreement and each other document, instrument, certificate and
agreement executed and delivered by the Company or any Subsidiary thereof in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Hedging Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans and
Swingline Loans, and “Loan” means any of such Loans.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Borrowers and
the Subsidiary Guarantors to perform their obligations under this Agreement, the
Subsidiary Guaranty Agreement or any other Loan Document, taken as a whole or
(c) the validity or enforceability of this Agreement, the Subsidiary Guaranty
Agreement or any other Loan Document, taken as a whole.

“Material Subsidiary” means, at any time, any Subsidiary of the Company which
together with all other Subsidiaries of such Subsidiary, accounts for more than
(a) five percent (5%) of the consolidated assets of the Company and its
Subsidiaries or (b) five percent (5%) of the consolidated revenue of the Company
and its Subsidiaries.

“Multiemplover Plan” means any Plan that is a “multiemployer plan” (as defined
in Section 4001(a)(3) of ERISA).

“Non-Consenting Lender” has the meaning assigned thereto in Section 2.8.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

13



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.5(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) all Hedging
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Company or any of its
Subsidiaries to the Lenders or the Administrative Agent, in each case under any
Loan Document, with respect to any Loan of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, senior vice president of finance or the treasurer (or another
Responsible Officer holding a similar position) of the Company substantially in
the form of Exhibit G.

“Other Debt Agreement” has the meaning assigned thereto in Section 10.6(a).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned thereto in Section 13.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five (5) years, has been established or
maintained, or to which contributions are or, within the preceding five
(5) years, have been made or required to be made, by any Credit Party or any
ERISA Affiliate or with respect to which any Credit Party or any ERISA Affiliate
may have any liability.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Prior Credit Agreement” has the meaning assigned thereto in the introductory
paragraph hereto.

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (a) all unsecured Debt of the Company’s Subsidiaries
(including all Guaranties of Debt of any Borrower but excluding (i) Debt owing
to any Borrower or any other Subsidiary, (ii)

 

14



--------------------------------------------------------------------------------

Debt outstanding at the time such Person became a Subsidiary, provided that such
Debt shall have not been incurred in contemplation of such person becoming a
Subsidiary, (iii) all Guaranties of Debt of any Borrower by any Subsidiary which
has also guaranteed the Obligations hereunder, (iv) Debt of FDI in which FDI is
a co-obligor with the Company under the agreement or instrument pursuant to
which such Debt is incurred (including, without limitation, the Senior Unsecured
Notes), and (v) at any time following the date upon which (A) the Senior
Unsecured Notes have been repaid, defeased or repurchased in full or (B) the
provisions of the Senior Unsecured Notes are amended to exclude Capital Lease
Obligations from the definition of “Priority Debt” contained therein, Capital
Lease Obligations) and (b) all Debt or other obligations of the Borrowers and
their Subsidiaries secured by Liens other than (i) Debt or obligations secured
by Liens permitted by subparagraphs (a) through (i), inclusive, of Section 10.1
and (ii) at any time following the date upon which (A) the Senior Unsecured
Notes have been repaid, defeased or repurchased in full or (B) the provisions of
the Senior Unsecured Notes are amended to exclude Capital Lease Obligations from
the definition of “Priority Debt” contained therein, Capital Lease Obligations.

“Prior Maturity Date” has the meaning assigned thereto in Section 2.8.

“Register” has the meaning assigned thereto in Section 13.10(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Lenders having more
than fifty percent (50%) of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, any combination of Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit; provided that the
Revolving Credit Commitment of, and the portion of the Extensions of Credit, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer or senior vice president of finance of such
Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the account of the Borrowers hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be modified at any time or from time to time pursuant to the terms hereof.

 

15



--------------------------------------------------------------------------------

“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the ratio of (a) the amount of the Revolving Credit Commitment of such Lender to
(b) the Aggregate Commitment.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Loan” means any revolving loan made to the Borrowers pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) December 15,
2010, as such date may be extended from time to time pursuant to Section 2.8,
(b) the date of termination of the entire Aggregate Commitment by the Borrowers
pursuant to Section 2.5 or (c) the date of termination of the entire Aggregate
Commitment and the Credit Facility by the Administrative Agent on behalf of the
Lenders pursuant to Section 11.2(a).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“Senior Debt” means, as of any date of determination, all Consolidated Debt,
other than Subordinated Debt.

“Senior Unsecured Notes” means the Debt of the Borrowers evidenced by those
certain (a) 5.41% Series 2005-A Senior Notes, Tranche A due 2015, in the
original principal amount of $169,000,000 and (b) 5.24% Series 2005-A Senior
Notes, Tranche B due 2015, in the original principal amount of $81,000,000, each
issued pursuant to that certain Note Purchase Agreement dated as of
September 27, 2005 (as amended, restated, supplemented or otherwise modified
from time to time as permitted by the terms and conditions of this Agreement) by
and among the Borrowers, as obligors, and the purchasers party thereto.

“Solvent” means, the Company and its Subsidiaries, on a Consolidated basis, on a
particular date, (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies) and (c) does
not believe

 

16



--------------------------------------------------------------------------------

that it will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Subordinated Debt” means all unsecured Debt of the Company and its Subsidiaries
that shall contain or have applicable thereto subordination provisions providing
for the subordination thereof to other Debt of the Company or its Subsidiaries
(including, without limitation, subordinated to the obligations of the Company
and its Subsidiaries under this Agreement or any other Loan Documents).

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Company.

“Subsidiary Guarantors” means Family Dollar Services, Inc., a North Carolina
corporation, Family Dollar Operations, Inc., a North Carolina corporation, and
Family Dollar Trucking, Inc., a North Carolina corporation, and any successors
or permitted assigns of any of the foregoing.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date executed by the Subsidiary Guarantors in favor of the Administrative
Agent for the ratable benefit of itself and the Lenders, substantially in the
form of Exhibit I, as amended, restated, supplemented or otherwise modified from
time to time.

“Swingline Commitment” means the lesser of (a) $20,000,000 and (b) the Aggregate
Commitment. The Swingline Commitment is part of, and not in addition to, the
Aggregate Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wachovia in its capacity as swingline lender hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrowers pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Swingline Termination Date” means the Revolving Credit Maturity Date.

 

17



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“United States” means the United States of America.

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, and
(1) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall

 

18



--------------------------------------------------------------------------------

be prepared in conformity with GAAP as in effect from time to time, applied on a
consistent basis and in a manner consistent with that used in preparing the
audited financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

THE CREDIT FACILITIES

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make Revolving Credit Loans to the
Borrowers from time to time from the Closing Date through, but not including,
the Revolving Credit Maturity Date as requested by the Company, on behalf of the
applicable Borrower, in accordance with the terms of Section 2.3; provided, that
(a) the aggregate principal amount of all outstanding Revolving Credit Loans
(after giving effect to any amount requested) shall not exceed the Aggregate
Commitment less the sum of all outstanding Swingline Loans and (b) the principal
amount of outstanding Revolving Credit Loans from any Lender shall not at any
time exceed such Lender’s Revolving Credit Commitment less such Lender’s
Revolving Credit Commitment Percentage of outstanding Swingline Loans. Each
Revolving Credit Loan by a Lender shall be in a principal amount equal to such
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrowers may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrowers from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the

 

19



--------------------------------------------------------------------------------

aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the lesser of (i) the
Aggregate Commitment less the sum of all outstanding Revolving Credit Loans and
(ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Lenders on the books and records of
the Administrative Agent. Each Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Lender’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) The Borrowers shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of any Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective
Revolving Credit Commitment Percentages (unless the amounts so recovered by or
on behalf of such Borrower pertain to a Swingline Loan extended after the
occurrence and during the continuance of an Event of Default of which the
Administrative Agent has received notice in the manner required pursuant to
Section 12.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 11.1(i) or (j) shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made,
purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Revolving Credit Commitment Percentage of the
aggregate amount of such Swingline Loan. Each Lender will immediately transfer
to the Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Lender such Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating

 

20



--------------------------------------------------------------------------------

interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded).

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Company, on behalf of the Borrowers, shall give
the Administrative Agent irrevocable prior written notice substantially in the
form of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the
same Business Day as each CD Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to CD Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or CD Rate Loans, (E) in the case of a Swingline Loan
whether the Loans are to be based on the LIBOR Market Index Rate or the Adjusted
CD Rate, and (F) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. A Notice of Borrowing received after 11:00 a.m. shall
be deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Lenders of each Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrowers, at the Administrative
Agent’s Office in funds immediately available to the Administrative Agent, such
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans to
be made on such borrowing date and (ii) the Swingline Lender will make available
to the Administrative Agent, for the account of the Borrowers, at the
Administrative Agent’s Office in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. The
Borrowers hereby irrevocably authorize the Administrative Agent to disburse the
proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Company identified in the most recent notice substantially in the form of
Exhibit C (a “Notice of Account Designation”) delivered by the Company to the
Administrative Agent or as may be otherwise agreed upon by the Borrowers and the
Administrative Agent from time to time. Subject to Section 4.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Lender has not made available to the Administrative Agent its
Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.2(b).

SECTION 2.4 Intentionally Omitted.

 

21



--------------------------------------------------------------------------------

SECTION 2.5 Repayment and Prepayment of Loans.

(a) Repayment. The Borrowers hereby agree on a joint and several basis to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date and (ii) all Swingline Loans in accordance
with Section 2.2(b), together, in each case, with all accrued but unpaid
interest thereon.

(b) Mandatory Prepayments. If at any time the sum of the outstanding principal
amount of all (i) Revolving Credit Loans and Swingline Loans exceeds the
Aggregate Commitment, the Borrowers agree to repay immediately upon notice from
the Administrative Agent, by payment to the Administrative Agent for the account
of the applicable Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first to the principal amount of
outstanding Swingline Loans and second to the principal amount of outstanding
Revolving Credit Loans.

(c) Optional Prepayments. The Borrowers may at any time and from time to time
prepay Loans, in whole or in part, with irrevocable prior written notice to the
Administrative Agent substantially in the form of Exhibit D (a “Notice of
Prepayment”) given not later than 11:00 a.m. (i) on the same Business Day as
each CD Rate Loan and Swingline Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, specifying the date and amount of prepayment and
whether the prepayment is of LIBOR Rate Loans, CD Rate Loans, Swingline Loans or
a combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to CD Rate Loans (other than Swingline
Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof with
respect to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof but shall otherwise be without penalty or premium.

(d) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrowers’ obligations under any Hedging Agreement.

SECTION 2.6 Adjustment of the Aggregate Commitment.

(a) Voluntary Reduction. The Borrowers shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Aggregate Commitment at any time or (ii) portions of the Aggregate
Commitment, from time to time, in an aggregate principal amount not less than
$3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any reduction
of the Aggregate Commitment shall be applied to the Revolving Credit Commitment
of each Lender according to its Revolving Credit Commitment Percentage. All
facility fees accrued until the effective date of any termination of the
Aggregate Commitment shall be paid on the effective date of such termination.

 

22



--------------------------------------------------------------------------------

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans and Swingline Loans, as applicable,
after such reduction to the Aggregate Commitment as so reduced. Any reduction of
the Aggregate Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans and shall result in the
termination of the Aggregate Commitment, the Swingline Commitment and the Credit
Facility. If the reduction of the Aggregate Commitment requires the repayment of
any LIBOR Rate Loan, such repayment shall be accompanied by any amount required
to be paid pursuant to Section 4.9 hereof but shall otherwise be without penalty
or premium.

SECTION 2.7 Termination of Credit Facility. The (a) Revolving Credit Facility
shall terminate on the Revolving Credit Maturity Date and (b) the Swingline
Facility shall terminate on the Swingline Termination Date.

SECTION 2.8 Optional Extension of the Revolving Credit Maturity Date.

(a) The Borrowers may, not more than ninety (90) days and not less than sixty
(60) days prior to the Revolving Credit Maturity Date then in effect (the
“Current Maturity Date”), request through written notice to the Administrative
Agent substantially in the form of Exhibit F (the “Extension Notice”), that the
Lenders extend the Current Maturity Date for an additional three hundred
sixty-four (364) day period; provided, that in no event shall the Revolving
Credit Maturity Date be extended beyond December 13, 2012. The Administrative
Agent shall promptly notify the Lenders of such Extension Notice. Each Lender,
acting in its sole discretion, shall, by notice to the Administrative Agent no
later than twenty (20) days following the date such Extension Notice is
delivered to the Administrative Agent (such date, the “Consent Date”), advise
the Administrative Agent in writing of its desire to extend (any such Lender, a
“Consenting Lender”) or not to so extend (any such Lender, a “Non-Consenting
Lender”) the Current Maturity Date. Any Lender that does not advise the
Administrative Agent by the Consent Date shall be deemed to be a Non-Consenting
Lender. No Lender shall be under any obligation or commitment to extend the
Current Maturity Date. The election of any Lender to agree to such extension
shall not obligate any other Lender to agree to such extension.

(b) If (and only if) Lenders holding in the aggregate more than fifty percent
(50%) of the Aggregate Commitment on the Consent Date have agreed to such
extension, then the Current Maturity Date applicable to the Consenting Lenders
shall be extended to the date that is three hundred sixty-four days after the
Current Maturity Date with respect to such Consenting Lenders. All Loans of each
Non-Consenting Lender shall be subject to the Current Maturity Date, without
giving effect to such extension (such date, the “Prior Maturity Date”). In the
event of an extension of the Current Maturity Date pursuant to this Section 2.8,
the Borrowers shall have the right, at their own expense, to solicit commitments
from existing Lenders and/or additional Eligible Assignees which meet the
requirements set forth in Section 13.10(b) to replace the Revolving Credit
Commitment of any Non-Consenting Lenders for the remaining duration of the
Credit Facility. Any such financial institution (if not already a Lender
hereunder) shall become a party to this Agreement as a Lender pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrowers. The Revolving Credit Commitment of each
Non-Consenting Lender shall terminate on the Prior

 

23



--------------------------------------------------------------------------------

Maturity Date, all Loans and other amounts payable hereunder to such
Non-Consenting Lender shall be subject to the Prior Maturity Date and, to the
extent such Non-Consenting Lender’s Revolving Credit Commitment is not replaced
as provided above, the Aggregate Commitment shall be reduced by the amount of
the Revolving Credit Commitments of each such Non-Consenting Lender so
terminated on the Prior Maturity Date.

ARTICLE III

INTENTIONALLY OMITTED

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Company, on behalf of the Borrowers, (i) Loans (other than
Swingline Loans) shall bear interest at (A) the Adjusted CD Rate plus the
Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available until three (3) Business Days after
the Closing Date) and (ii) any Swingline Loan shall bear interest at (A) the
Adjusted CD Rate plus the Applicable Margin or (B) the LIBOR Market Index Rate
plus the Applicable Margin. The Company, on behalf of the Borrowers, shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2. Any Loan or any
portion thereof as to which the Company has not duly specified an interest rate
as provided herein shall be deemed a CD Rate Loan.

(b) Interest Periods. In connection with each Loan that is a LIBOR Rate Loan,
the Borrowers, by giving notice at the times described in Section 2.3 shall
elect an Interest Period to be applicable to such LIBOR Rate Loan.

(c) Default Rate. Subject to Section 11.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 11.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, no Borrower shall have
the option to request LIBOR Rate Loans or Swingline Loans. The Borrowers shall
pay to the Administrative Agent, for the account of the Lenders, interest at the
Default Rate on any principal of any Loan and (to the fullest extent permitted
by Applicable Law) on any other amount payable by the Borrowers under this
Agreement or any other Loan Document which is not paid in full when due (whether
at stated maturity, by acceleration or otherwise), for the period from and
including the due date thereof to but excluding the date the same is paid in
full. Interest shall continue to accrue on the Obligations after the filing by
or against any Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.

(d) Interest Payment and Computation. Interest on each CD Rate Loan and each
Swingline Loan shall be due and payable in arrears on the last Business Day of
each calendar

 

24



--------------------------------------------------------------------------------

quarter commencing March 31, 2010; and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All interest rates, fees and
commissions provided hereunder shall be computed on the basis of a 360-day year
and assessed for the actual number of days elapsed.

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrowers any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrowers not pay or contract to pay,
and that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrowers under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrowers shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding CD
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into CD Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate
Loans as LIBOR Rate Loans. Whenever a Borrower desires to convert or continue
Loans as provided above, the Company, on behalf of the Borrowers, shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

SECTION 4.3 Fees.

(a) Facility Fee. Commencing on the Closing Date, the Borrowers shall pay to the
Administrative Agent, for the account of the Lenders (other than the Defaulting
Lenders), a non-refundable facility fee at a rate per annum equal to the
Facility Fee set forth in the definition of “Applicable Margin” on the Aggregate
Commitment, regardless of usage. The facility fee shall be payable in arrears on
the last Business Day of each calendar quarter during the term of this

 

25



--------------------------------------------------------------------------------

Agreement commencing March 31, 2010, and ending on the Revolving Credit Maturity
Date. Such facility fee shall be distributed by the Administrative Agent to the
Lenders pro rata in accordance with the Lenders’ respective Revolving Credit
Commitment Percentages.

(b) Administrative Agent’s and Other Fees. The Borrowers agree to pay any fees
set forth in the Engagement Letter.

SECTION 4.4 Manner of Payment. Each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Revolving Credit Commitment Percentages, (except as specified below),
in Dollars, in immediately available funds and shall be made without any
set-off, counterclaim or deduction whatsoever. Any payment received after such
time but before 2:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 11.1. but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its address for notices
set forth herein its pro rata share of such payment in accordance with such
Lender’s Revolving Credit Commitment Percentage (except as specified below) and
shall wire advice of the amount of such credit to each Lender. Each payment to
the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 4.9, 4.10, 4.11 or 13.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(c), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

SECTION 4.5 Evidence of Debt.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender

 

26



--------------------------------------------------------------------------------

may attach schedules to its Notes and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Swingline Loans. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 2.8, 4.9, 4.10, 4.11 or 13.3 hereof) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation in accordance with Section 13.4.

SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Loans are several and are not joint or joint and
several. Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s portion of the amount of any
Loan to be borrowed on such date (which notice shall not release such Lender of
its obligations hereunder), the Administrative Agent may assume that such Lender
has made such

 

27



--------------------------------------------------------------------------------

portion available to the Administrative Agent on the proposed borrowing date in
accordance with Sections 2.3(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction, the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent, and the denominator of which is 360. A certificate of the
Administrative Agent with respect to any amounts owing under this Section shall
be conclusive, absent manifest error. If such Lender’s portion of such borrowing
is not made available to the Administrative Agent by such Lender within three
(3) Business Days after such borrowing date, the Administrative Agent shall be
entitled to recover such amount made available by the Administrative Agent with
interest thereon at the rate per annum applicable to CD Rate Loans hereunder, on
demand, from the Borrowers. The failure of any Lender to make available its
portion of any Loan requested by the Borrowers shall not relieve it or any other
Lender of its obligation, if any, hereunder to make its portion of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its portion of such Loan available on the
borrowing date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period or with respect to the LIBOR Market Index Rate, the
Administrative Agent or any Lender (after consultation with the Administrative
Agent) shall determine that, by reason of circumstances affecting the foreign
exchange and interbank markets generally, deposits in eurodollars, in the
applicable amounts are not being quoted via the Reuters Screen LIBOR01 or
offered to the Administrative Agent or such Lender for such Interest Period or
for the LIBOR Market Index Rate, then the Administrative Agent shall forthwith
give notice thereof to the Borrowers. Thereafter, until the Administrative Agent
notifies the Borrowers that such circumstances no longer exist, the obligation
of the Lenders to make LIBOR Rate Loans or Swingline Loans at the LIBOR Market
Index Rate and the right of the Borrowers to convert any Loan to, or continue
any Loan as, a LIBOR Rate Loan shall be suspended, and the Borrowers shall repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan and such Swingline Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan or such Swingline Loan to a CD Rate Loan as of the last day of
such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending

 

28



--------------------------------------------------------------------------------

Offices) to honor its obligations hereunder to make or maintain any LIBOR Rate
Loan or Swingline Loan at the LIBOR Market Index Rate, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrowers and the other Lenders.
Thereafter, until the Administrative Agent notifies the Borrowers that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans or Swingline Loans at the LIBOR Market Index Rate as the and the
right of the Borrowers to convert any Loan or continue any Loan as a LIBOR Rate
Loan shall be suspended and thereafter the Borrowers may select or request only
CD Rate Loans hereunder, and (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan to the end of the then current Interest
Period applicable thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan
shall immediately be converted to a CD Rate Loan for the remainder of such
Interest Period.

SECTION 4.9 Indemnity. The Borrowers hereby indemnify each of the Lenders
against any loss or expense (but excluding loss of margin) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by any Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of any
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s reasonable discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrowers through the Administrative Agent and shall be conclusively
presumed to be correct save for manifest error.

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any LIBOR Rate Loan or any Swingline Loan at the LIBOR Market Index
Rate made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 4.11 and the imposition of, or any change in the rate of any Excluded
Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Rate Loans or Swingline Loans
at the LIBOR Market Index Rate made by such Lender;

 

29



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or any
Swingline Loan at the LIBOR Market Index Rate (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrowers shall promptly
pay to any such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Revolving Credit Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon written request of such Lender
the Borrowers shall promptly pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered. It is acknowledged that this Agreement is being entered
into by the Lenders on the understanding that the Lenders will not be required
to maintain capital against their Revolving Credit Commitment or the Swingline
Commitment, as applicable, under current Applicable Laws, regulations and
regulatory guidelines. In the event the Lenders shall be advised by any
Governmental Authority after the date hereof or shall otherwise determine on the
basis of pronouncements of any Governmental Authority after the date hereof that
such understanding is incorrect, it is agreed that the Lenders will be entitled
to make claims under this Section (each such claim to be made within a
reasonable period of time after the Lenders are so advised or have so
determined) based upon market requirements prevailing on the date hereof for
commitments under comparable credit facilities against which capital is required
to be maintained.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than three (3) months prior
to the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

30



--------------------------------------------------------------------------------

SECTION 4.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrowers (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
applicable Borrower, or the Administrative Agent, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the applicable Borrower, or the Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the applicable Borrower, or the Administrative Agent as
will enable such Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting

 

31



--------------------------------------------------------------------------------

requirements. Without limiting the generality of the foregoing, in the event
that the applicable Borrower is a resident for tax purposes in the United
States, any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the applicable
Borrower, or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the applicable Borrower to determine the withholding or
deduction required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by the applicable Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
applicable Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. The Administrative Agent and each Lender (and
Participant) shall take such action as the Borrowers may reasonably request in
order to apply for and obtain any refund of such amounts as the Borrowers
reasonably determine to be appropriate under the circumstances, provided that
any such actions shall be at the sole cost and expense of the Borrowers. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.

 

32



--------------------------------------------------------------------------------

(g) Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Aggregate Commitment.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires any Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 4.10, (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, (iii) the obligation of any Lender to make LIBOR Rate Loans or to
continue, or to convert CD Rate Loans into, LIBOR Rate Loans shall be suspended
pursuant to Section 4.8 but the obligation of the Required Lenders shall not
have been suspended under such Section or (iv) if any Lender becomes a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 13.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 13.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter, and

(iv) such assignment does not conflict with Applicable Law.

 

33



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

ARTICLE V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Closing. The closing shall take place at the offices of Winston &
Strawn LLP at 10:00 a.m. on December 16, 2009, or on such other place, date and
time as the parties hereto shall mutually agree.

SECTION 5.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial
Extensions of Credit is subject to the satisfaction of each of the following
conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note and a Swingline Note in favor of
the Swingline Lender (if requested thereby), together with any other applicable
Loan Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate of the Borrowers. A certificate from a Responsible
Officer of the Company, on behalf of the Borrowers, to the effect that all
representations and warranties of the Borrowers contained in this Agreement and
the other Loan Documents are true, correct and complete; that none of the Credit
Parties is in violation of any of the covenants contained in this Agreement and
the other Loan Documents; that, after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default has occurred and
is continuing; and that each of the Credit Parties, as applicable, has satisfied
each of the conditions set forth in Section 5.2 and Section 5.3.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body of such Credit Party authorizing
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.2(b)(iii).

 

34



--------------------------------------------------------------------------------

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent reasonably requested by the Administrative
Agent, each other jurisdiction where such Credit Party is qualified to do
business.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall
reasonably request.

(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 4.11(e).

(c) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s
reasonable discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(d) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received the
audited Consolidated balance sheet of the Company and its Subsidiaries as of
August 29, 2009 and the related audited statements of income, changes in
shareholders’ equity and cash flows for the Fiscal Year then ended.

(ii) Payment at Closing; Engagement Letter. The Borrowers shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 which are due and payable on the Closing Date and any other accrued
and unpaid fees or commissions due hereunder (including, without limitation,
legal fees and expenses payable in accordance with the terms of the Engagement
Letter) and to any other Person such amount as may be due thereto in connection
with the transactions contemplated hereby, including all taxes, fees and other

 

35



--------------------------------------------------------------------------------

charges in connection with the execution, delivery, recording, filing and
registration of any of the Loan Documents.

(e) Miscellaneous.

(i) Termination of Prior Credit Agreement. The Prior Credit Agreement shall have
been terminated to the satisfaction of the Administrative Agent.

(ii) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made after the Closing Date are to be disbursed.

(iii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

SECTION 5.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit) are subject to the satisfaction of the following conditions precedent on
the relevant borrowing or exercise date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct on and as of the
date of such borrowing or exercise with the same effect as if made on and as of
such date, except for any representation and warranty made as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing on the date of such borrowing or exercise with respect to such
Loan or after giving effect to the Loans to be made on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrowers in
accordance with Section 2.3(a) or 4.2, as applicable.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

SECTION 6.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrowers hereby represent and warrant to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

(a) Organization; Power and Authority. Each of the Company and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good

 

36



--------------------------------------------------------------------------------

standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Company and each of its
Subsidiaries has the corporate power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Agreement and
the other Loan Documents to which it is a party and to perform the provisions
hereof and thereof.

(b) Ownership. Each Subsidiary of the Company as of the Closing Date is listed
on Schedule 6.1(b). All outstanding shares of the Subsidiaries have been duly
authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 6.1(b). The
shareholders of each Subsidiary of the Company and the number of shares owned by
each as of the Closing Date are described on Schedule 6.1(b). As of the Closing
Date, there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the Company’s Subsidiaries, except as described on
Schedule 6.1(b).

(c) Authorization, Etc. This Agreement and other Loan Documents have been duly
authorized by all necessary corporate action on the part of each of the Company
and its Subsidiaries, and this Agreement and each of the other Loan Documents
constitutes a legal, valid and binding obligation of the Company and each of its
Subsidiaries party hereto or thereto enforceable against such Person in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(d) Compliance with Laws, Other Instruments, Etc. The execution, delivery and
performance by the Company and its Subsidiaries of this Agreement and the other
Loan Document to which each such Person is a party will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of any such Person under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other agreement or instrument to which such
Person is bound or by which such Person or any of its properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Person or (c) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.

(e) Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Company or any Subsidiary of this Agreement or any other Loan Document (other
than the filing of a Form 8-K with the Securities and Exchange Commission
pursuant to the Securities and Exchange Act of 1934 (as amended)) except for
such approval, consent or authorization the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

37



--------------------------------------------------------------------------------

(f) Taxes. Each of the Company and its Subsidiaries have filed all Material tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon it or its properties, assets, income or franchises, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which such Person has established
adequate reserves in accordance with GAAP. No Borrower or any Subsidiary knows
of any basis for any other tax or assessment that would reasonably be expected
to have a Material Adverse Effect. The charges, accruals and reserves on the
books of the Company and its Subsidiaries in respect of federal, state or other
taxes for all fiscal periods are adequate in all Material respects. As of the
Closing Date, the federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run, other than for allegations of fraud)
for all fiscal years up to and including the fiscal year ended August 28, 2004.

(g) Licenses, Permits, Etc. Except as disclosed in Schedule 6.1(g),

(i) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, necessary to the operation
of the business that individually or in the aggregate are Material, without
known conflict with the rights of others;

(ii) to the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and

(iii) to the best knowledge of the Company, there is no violation by any Person
of any right of the Company or any of its Subsidiaries with respect to any
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(h) Environmental Matters.

(i) Neither the Company nor any of its Subsidiaries has knowledge of any
liability or has received any notice of any liability, and no proceeding has
been instituted raising any liability against the Company or any of its
Subsidiaries or any of their respective real properties now or formerly owned,
leased or operated by any of them, or other assets, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as would not reasonably be expected to result in a Material Adverse Effect.

(ii) Neither the Company nor any of its Subsidiaries has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental

 

38



--------------------------------------------------------------------------------

Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, as would not
reasonably be expected to result in a Material Adverse Effect.

(iii) Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in each case in a manner
contrary to any Environmental Laws in any case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

(iv) All buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

(i) Compliance with ERISA.

(i) Each Credit Party and each ERISA Affiliate have operated and administered
each Plan in compliance with all Applicable Law except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither any Credit Party nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that would reasonably be expected to result in the incurrence
of any such liability by any Credit Party or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of any Credit
Party or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA
or to such penalty or excise tax provisions or to Section 401(a)(29) or 412 of
the Code or Section 4068 of ERISA, other than such liabilities or Liens as would
not be individually or in the aggregate Material.

(ii) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in Section 3 of ERISA.

(iii) No Credit Party nor any of its ERISA Affiliates has incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

(iv) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended Fiscal Year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation

 

39



--------------------------------------------------------------------------------

coverage mandated by section 4980B of the Code) of the Company and its
Subsidiaries is not Material.

(v) The execution and delivery of this Agreement and the other Loan Documents
will not involve any transaction that is subject to the prohibitions of
Section 406 of ERISA or in connection with which a tax would be imposed pursuant
to Section 4975(c)(1)(A)-(D) of the Code.

(j) Margin Stock. No Borrower nor any Subsidiary thereof is engaged principally
or as one of its activities in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” (as each such term is defined
or used, directly or indirectly, in Regulation U of the Board of Governors of
the Federal Reserve System). No part of the proceeds of any of the Loans will be
used for purchasing or carrying margin stock or for any purpose which violates,
or which would be inconsistent with, the provisions of Regulation T, U or X of
such Board of Governors.

(k) Government Regulation. No Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and no Borrower nor any Subsidiary thereof is, or after giving effect
to any Extension of Credit will be, subject to regulation under the Interstate
Commerce Act, as amended, or any other Applicable Law which limits its ability
to incur or consummate the transactions contemplated hereby.

(l) Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 5.2(d)(i) are complete and correct and fairly
present on a Consolidated basis the assets, liabilities and financial position
of the Company and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements). The
Company and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements.

(m) No Material Adverse Change. Since August 29, 2009 through and including the
Closing Date, there has been no material adverse change in the business, assets,
liabilities or financial condition of the Company and its Subsidiaries taken as
a whole and no event has occurred or condition arisen that could reasonably be
expected to have a Material Adverse Effect.

(n) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Company and its Subsidiaries, on a Consolidated
basis, will be Solvent.

(o) Title to Property; Leases. Each of the Company and its Subsidiaries have
good and sufficient title to their respective properties which the Company and
its Subsidiaries own or purport to own that individually or in the aggregate are
Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.2(d) or purported to have been acquired
by the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens

 

40



--------------------------------------------------------------------------------

prohibited by this Agreement. All leases that individually or in the aggregate
are Material are valid and subsisting and are in full force and effect in all
material respects.

(p) Existing Debt; Future Liens.

(i) Except as described therein, as of the Closing Date, Schedule 6.1(p) sets
forth a complete and correct list of all outstanding Debt of the Company and its
Subsidiaries as of August 29, 2009, since which date to the Closing Date there
has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Material Debt of the Company or any of its Subsidiaries, and no event or
condition exists with respect to any Material Debt of the Company or any of its
Subsidiaries, that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Material Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

(ii) Except as disclosed in Schedule 6.1(p), neither the Company nor any of its
Subsidiaries has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.1.

(iii) As of the Closing Date, neither the Company nor any of its Subsidiaries is
a party to, or otherwise subject to any provision contained in, any instrument
evidencing Debt of the Company or such Subsidiary, any agreement relating
thereto or any other agreement (including, but not limited to, its charter or
other organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Debt of the Company or such Subsidiary, except
as specifically indicated in Schedule 6.1(p).

(q) Litigation; Observance of Agreements; Statutes and Orders. (i) Except for
the FLSA Litigation, there are no actions, suits, investigations or proceedings
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any Subsidiary or any property of the Company or any Subsidiary in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect; (ii) the FLSA Litigation, individually or in
the aggregate, would not reasonably be expected to have a Limited Material
Adverse Effect and (iii) neither the Company nor any Subsidiary is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
of Governmental Authority or is in violation of any Applicable Law, ordinance,
rule or regulation (including without limitation Environmental Laws or OFAC) of
any Governmental Authority, in each case, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(r) OFAC. None of the Company, any Subsidiary thereof or any Affiliate of the
Company or any Subsidiary Guarantor: (i) is a Sanctioned Person, (ii) has more
than 10% of its assets in Sanctioned Entities, or (iii) derives more than 10% of
its operating income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Entities. The proceeds of

 

41



--------------------------------------------------------------------------------

any Loan will not be used and have not been used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

(s) Disclosure. As of the Closing Date, the Company or its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which the Company or any of
its Subsidiaries are subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally), taken together as a whole, by or on behalf of any of the Company or any
of its Subsidiaries to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

SECTION 6.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VI and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date and shall survive the Closing Date (except those that are expressly made as
of a specific date) and shall not be waived by the execution and delivery of
this Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the Aggregate
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 13.2, the Company will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 13.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

SECTION 7.1 Financial Statements.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within sixty (60) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three (3) fiscal quarters of each
Fiscal Year, an unaudited Consolidated balance sheet of the Company and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated

 

42



--------------------------------------------------------------------------------

statements of income, changes in shareholders’ equity and cash flows of the
Company and its Subsidiaries and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Company in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Company to present
fairly in all material respects the financial condition of the Company and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Company and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments. Delivery by the
Company to the Administrative Agent and the Lenders of the Company’s quarterly
report to the SEC on Form 10-Q with respect to any fiscal quarter, or the
availability of such report on EDGAR Online, within the period specified above
shall be deemed to be compliance by the Company with this Section 7.1(a).

(b) Annual Financial Statements. As soon as practicable and in any event within
one- hundred five (105) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the Company and its Subsidiaries as of the close of such Fiscal
Year and audited Consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries and a report
containing management’s discussion and analysis of such financial statements for
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the preceding Fiscal Year and prepared in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm acceptable to the
Administrative Agent, and accompanied by a report thereon by such certified
public accountants that is not qualified with respect to scope limitations
imposed by the Company or any of its Subsidiaries or with respect to accounting
principles followed by the Company or any of its Subsidiaries not in accordance
with GAAP. Delivery by the Company to the Administrative Agent and the Lenders
of the Company’s annual report to the SEC on Form 10-K with respect to any
Fiscal Year, or the availability of such report on EDGAR Online, within the
period specified above shall be deemed to be compliance by the Company with this
Section 7.1(b).

(c) Delivery of Information. Information required to be delivered pursuant to
this Section 7.1 shall be deemed to have been delivered if such information, or
one or more annual, quarterly or other reports containing such information,
shall have been posted by the Administrative Agent on SyndTrak Online or similar
site to which the Lenders have been granted access; provided that the Company
shall deliver paper copies of such information to the Administrative Agent or
any Lender that requests such delivery; and provided further that such
information shall only be deemed to have been delivered when posted on any such
website upon notification of such posting.

SECTION 7.2 Officer’s Compliance Certificate. No later than ten (10) days
following the delivery of financial statements pursuant to Sections 7.1(a) or
(b), but in all events within the

 

43



--------------------------------------------------------------------------------

applicable time period required for delivery of such financial statements
pursuant to such Sections, and at such other times as the Administrative Agent
shall reasonably request, an Officer’s Compliance Certificate.

SECTION 7.3 Other Reports.

(a) Except as set forth in Section 7.1(a) and Section 7.1(b), promptly upon
their becoming available, and, to the extent applicable, one copy of (i) each
financial statement, report, notice or proxy statement sent by the Company or
any Subsidiary to public securities holders generally and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by the Administrative Agent or any Lender), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the Securities and Exchange Commission and all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning material developments; provided, that (A) delivery by the
Company to the Administrative Agent of the Company’s related Form 8-K within the
time periods required by the Exchange Act or (B) the posting of press releases
on the Company’s website shall be deemed to be compliance by the Company with
this Section 7.3(a); provided, that information delivered pursuant to clause
(A) above shall only be deemed to have been delivered when posted by the
Administrative Agent on SyndTrak Online or similar site to which the Lenders
have been granted access and information posted pursuant to clause (B) above
shall only be deemed to have been delivered upon notification by the Company to
the Administrative Agent and the Lenders of such posting on such website; and

(b) Such other information regarding the operations, business affairs and
financial condition of the Company or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

SECTION 7.4 Notice of Default and Other Matters.

(a) Prompt (but in no event later than five (5) Business Days after a
Responsible Officer of any Credit Party obtains knowledge thereof) telephonic
and written notice of:

(i) (A) any Default or Event of Default or (ii) that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11.1(k);

(ii) Any of the following that would reasonably be expected to have a Material
Adverse Effect, (i) with respect to any Plan, any reportable event, as defined
in Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof, (ii) the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by any Credit Party or any ERISA Affiliate of a notice from
a Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, or (iii) any event, transaction or condition that would
result in the incurrence of any liability by any Credit Party or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the imposition of a penalty or

 

44



--------------------------------------------------------------------------------

excise tax under the provisions of the Code relating to employee benefit plans,
or the imposition of any Lien on any of the rights, properties or assets of any
Credit Party or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing would reasonably be expected
to have a Material Adverse Effect;

(b) prompt, and in any event within thirty (30) days of receipt thereof, copies
of any notice to any Credit Party or any Subsidiary from any federal or state
Governmental Authority relating to any order, ruling, statute or other law or
regulation that would reasonably be expected to have a Material Adverse Effect;
and

(c) with reasonable promptness, such other data and information relating to the
business, operations, affairs, financial condition, assets or properties of any
Credit Party or any of its Subsidiaries or relating to the ability of any Credit
Party to perform its obligations hereunder and under the Loan Documents as from
time to time may be reasonably requested by the Administrative Agent or any
Lender.

SECTION 7.5 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Company to
the Administrative Agent or any Lender whether pursuant to this Article VII or
any other provision of this Agreement, shall, at the time the same is so
furnished, comply with the representations and warranties set forth in
Section 6.1(s).

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitment terminated, unless consent has been obtained in the manner
provided for in Section 13.2, the Company will, and will cause each of its
Subsidiaries to:

SECTION 8.1 Corporate Existence, Etc. Except as permitted by Section 10.2 or
Section 10.3, preserve and keep in full force and effect its corporate existence
and all its rights and franchises unless, in the good faith judgment of the
Company, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 8.2 Maintenance of Property. Maintain and keep, or cause to be
maintained or kept, its properties in good repair (similar to other comparable
retailers), working order and condition (other than ordinary wear and tear), so
that the business carried on in connection therewith may be properly conducted
at all times; provided, that this Section 8.2 shall not prevent such Person from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

SECTION 8.3 Insurance. Maintain with financially sound and reputable insurers,
insurance with respect to its properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business or similarly
situated except for any non-maintenance that would not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.4 Books and Records. Maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Person.

SECTION 8.5 Payment of Taxes and Claims. File all tax returns required to be
filed in any jurisdiction and pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges
or levies imposed on it or any of its properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent and all claims for which sums have become due and
payable that have or might become a Lien on properties of assets of such Person
not permitted by Section 10.1; provided, that the Company or such Subsidiary
need not pay any such tax or assessment or claims if (a) the amount,
applicability or validity thereof is contested by such Person on a timely basis
in good faith and in appropriate proceedings, and such Person has established
adequate reserves therefor in accordance with GAAP on the books of such Person
or (b) the non-filing or nonpayment, as the case may be, of all such taxes and
assessments in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

SECTION 8.6 Compliance With Law. Comply with all laws, ordinances or
governmental rules or regulations to which such Person is subject (including,
without limitation ERISA and Environmental Laws) and obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of its properties or to the conduct of
its businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises or other governmental authorizations would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 8.7 Visits and Inspections. Permit representatives of the Administrative
Agent or any Lender, from time to time upon prior reasonable notice and at such
times during normal business hours, at such Lender’s expense, to visit and
inspect its properties; inspect, audit and make extracts from its books, records
and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at the Company’s expense at any time without advance
notice.

SECTION 8.8 Use of Proceeds. The Borrowers shall use the proceeds of the
Extensions of Credit (a) to finance the acquisition of Capital Assets, (b) to
finance the purchase of

 

46



--------------------------------------------------------------------------------

outstanding Capital Stock of the Company and (c) for working capital and general
corporate purposes of the Company and its Subsidiaries, including the payment of
certain fees and expenses incurred in connection with this Agreement.

SECTION 8.9 Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
the Required Lenders (through the Administrative Agent) may reasonably require
to document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement and the other Loan Documents.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitment terminated, unless consent has been obtained in the manner
set forth in Section 13.2, the Company and its Subsidiaries on a Consolidated
basis will not:

SECTION 9.1 Consolidated Leverage Ratio: As of any fiscal quarter end, permit
the Consolidated Leverage Ratio to equal or exceed sixty percent (60%).

SECTION 9.2 Consolidated Fixed Charge Coverage Ratio: As of any fiscal quarter
end, permit the Consolidated Fixed Charge Coverage Ratio to be less than 2.00 to
1.00.

SECTION 9.3 Priority Debt. As of any fiscal quarter end, permit the aggregate
amount of all Priority Debt to exceed 20% of Consolidated Net Worth.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitment terminated, unless consent has been obtained in the manner
set forth in Section 13.2, the Company has not and will not and will not permit
any of its Subsidiaries to:

SECTION 10.1 Limitations on Liens. Create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of any Borrower or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits, except:

(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 8.5;

(b) any attachment or judgment Lien, if the judgment it secures shall either
(i) have been discharged, bonded or execution thereof stayed pending appeal
within sixty (60) days after

 

47



--------------------------------------------------------------------------------

the entry thereof or shall have been discharged within sixty (60) days after the
expiration of any such stay or (ii) be covered by insurance and the insurer has
acknowledged in writing that it is obligated to pay such judgment;

(c) (i) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable), (ii) Liens, deposits and pledges to secure the performance of bids,
tenders, leases, or trade contracts, (iii) Liens to secure statutory obligations
(including obligations under workers compensation, unemployment insurance and
other social security legislation) and under liability insurance, (iv) Liens to
secure surety or appeal bonds or performance bonds, (v) other Liens incurred in
the ordinary course of business and not in connection with the borrowing of
money or (vi) Liens securing letters of credit that are issued to secure any of
the foregoing obligations described in this Section 10.1(c);

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of any Borrower or any of its Subsidiaries, on Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;

(e) Liens securing Debt or other obligations of a Subsidiary to a Borrower or to
a Subsidiary;

(f) Liens existing as of the Closing Date and reflected in Schedule 10.1;

(g) Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable but including inventory)
useful and intended to be used (or sold as inventory) in carrying on the
business of a Borrower or a Subsidiary, including Liens existing on such
property at the time of acquisition or construction thereof or Liens incurred
within three hundred sixty-five (365) days of such acquisition or completion of
such construction or improvement, provided that (i) the Lien shall attach solely
to the property acquired, constructed or improved and the proceeds thereof;
(ii) at the time of acquisition, construction or improvement of such property
(or, in the case of any Lien incurred within three hundred sixty-five (365) days
of such acquisition or completion of such construction or improvement, at the
time of the incurrence of the Debt secured by such Lien), the aggregate amount
remaining unpaid on all Debt secured by Liens on such property, whether or not
assumed by a Borrower or a Subsidiary, shall not exceed the lesser of (y) the
cost of such acquisition, construction or improvement or (z) the Fair Market
Value of such property (as determined in good faith by one or more officers of
the Borrower to whom authority to enter into the transaction has been delegated
by the board of directors of such Borrower); and (iii) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default would
exist;

(h) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into a Borrower or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by a Borrower or any
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby shall have been assumed),

 

48



--------------------------------------------------------------------------------

provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Subsidiary or such acquisition of property, (ii) each such Lien shall extend
solely to the item or items of property so acquired and, if required by the
terms of the instrument originally creating such Lien, other property which is
an improvement to or is acquired for specific use in connection with such
acquired property, and (iii) at the time of such incurrence and after giving
effect thereto, no Default or Event of Default would exist;

(i) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (e), (f) and (g) of this Section 10.1, provided that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Debt or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(iii) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and

(j) in addition to the Liens described above, any other Liens securing Debt or
other obligations not permitted above, including Liens securing Priority Debt of
any Borrower or any Subsidiary, provided that such Priority Debt does not exceed
the limitations set forth in Section 9.3.

SECTION 10.2 Limitations on Asset Dispositions. Sell, lease or otherwise dispose
of any substantial part (as defined below) of the assets of the Company and its
Subsidiaries; provided, however, that the Company or any Subsidiary may sell,
lease or otherwise dispose of assets constituting a substantial part of the
assets of the Company and its Subsidiaries if such assets are sold in an
arms-length transaction and, at such time and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and an amount
equal to the net proceeds received from such sale, lease or other disposition
(but only with respect to that portion of such assets that exceeds the
definition of “substantial part” set forth below) shall be used within
three-hundred sixty five (365) days of such sale, lease or disposition, in any
combination:

(a) to acquire productive assets used or useful in carrying on the business of
the Company and its Subsidiaries and having a value at least equal to the value
of such assets sold, leased or otherwise disposed of (or the Company or any
Subsidiary is contractually obligated to acquire such productive assets pursuant
to a binding contract entered into within such 365 day period so long as such
productive assets shall have been acquired within 60 days following such 365 day
period); and/or

(b) to prepay other Senior Debt; provided that such prepayment shall be pursuant
to, and in accordance with, the terms of the Senior Unsecured Notes until such
time as (i) the Senior Unsecured Notes have been repaid, defeased or repurchased
in full or (ii) the provisions of the Senior Unsecured Notes have been amended
to remove the requirements set forth in Section 10.5(2) thereof.

As used in this Section 10.2, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during any Fiscal Year, exceeds fifteen percent (15%) of the

 

49



--------------------------------------------------------------------------------

book value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part” any
(i) sale or disposition of assets in the ordinary course of business of the
Company and its Subsidiaries, (ii) any transfer of assets from a Credit Party to
any other Credit Party and (iii) any sale or transfer of property acquired by
any Credit Party after the date of this Agreement to any Person within three
hundred sixty-five (365) days following the acquisition or construction of such
property by such Person if such Person shall concurrently with such sale or
transfer, lease such property, as lessee.

SECTION 10.3 Limitations on Mergers and Liquidation. Consolidate with or merge
with any other Person or convey, transfer or lease substantially all of its
assets in a single transaction or series of transactions to any Person;
provided, that any Subsidiary of the Company may (a) consolidate with or merge
with, or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to (i) a Credit Party so long as in
connection with any merger or consolidation involving a Credit Party, such
Credit Party shall be the surviving or continuing entity or (ii) any other
Person so long as the survivor is a Subsidiary or (b) convey, transfer or lease
all of its assets in compliance with the provisions of Section 10.2.

SECTION 10.4 Transactions with Affiliates. Enter into, directly or indirectly,
any Material transaction or Material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with an Affiliate (other than a Credit
Party), except in the ordinary course and upon fair and reasonable terms that
are not materially less favorable to the Company or any Subsidiary, taken as a
whole, than would be obtainable in a comparable arm’s-length transaction with a
Person not an Affiliate.

SECTION 10.5 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP, as set forth in Section 13.9 or
as recommended by the Securities Exchange Commission or the Public Company
Accounting Oversight Board or (b) amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents) in any manner
adverse in any respect to the rights or interests of the Lenders.

SECTION 10.6 Restrictive Agreements.

(a) Enter into any agreement, indenture or instrument after the Closing Date
(each, an “Other Debt Agreement”) which contains any covenant or covenants that
are more restrictive than the provisions of Articles VIII, IX and X unless
(i) the aggregate outstanding principal amount of all such Debt evidenced by
Other Debt Agreements does not exceed $25,000,000 or (ii) at the time of the
execution of such Other Debt Agreement, the Company or applicable Subsidiary has
entered into, or has indicated to the Administrative Agent its agreement to
enter into, an amendment to this Agreement, the effect of which is to conform
the applicable covenant or covenants contained in this Agreement such that they
are as restrictive as those contained in such Other Debt Agreement.

 

50



--------------------------------------------------------------------------------

(b) Enter into or permit to exist any agreement which restricts the ability of
any Subsidiary of the Company to pay dividends to any Borrower except (i) the
Loan Documents; (ii) the Senior Unsecured Notes; (iii) any agreement in effect
at the time such Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of such Borrower; (iv) agreements evidencing purchase money Debt or
Capital Leases that impose customary restrictions on the property so acquired;
(v) Hedging Agreements; (vi) customary provisions in leases restricting
assignability or subleasing; (vii) restrictions which are not more restrictive
than those set forth in this Agreement contained in any documents governing any
Debt incurred after the Closing Date in accordance with the provisions of this
Agreement; and (viii) any customary restrictions imposed pursuant to an
agreement that has been entered into in connection with any disposition
permitted under Section 10.2.

SECTION 10.7 Nature of Business. Engage in any business if, as a result, the
general nature of the business in which the Company and its Subsidiaries, taken
as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Subsidiaries, taken
as a whole, are engaged on the date of this Agreement.

ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans. Any Borrower shall default in any
payment of principal of any Loan when and as due (whether at maturity, by reason
of acceleration or otherwise).

(b) Other Payment Default. Any Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or the payment of any other Obligation,
and such default shall continue for a period of three (3) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Borrower or any other Credit
Party that is a Material Subsidiary herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Borrower or any other Credit Party that is a Material Subsidiary herein,
any other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.

 

51



--------------------------------------------------------------------------------

(d) Default in Performance of Certain Covenants. Any Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1, 7.2 or 7.4(a)(i)(A) or Articles IX or X.

(e) Default in Performance of Other Covenants and Conditions. Any Borrower or
any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Company by the Administrative
Agent.

(f) Hedging Agreement. Any Borrower or any other Credit Party shall default in
the performance or observance of any terms, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owed by such Credit Party as a result thereof exceeds
$25,000,000.

(g) Debt Cross-Default. Any Borrower or any other Credit Party shall (i) default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest (in the payment amount of at
least $100,000) on any Debt (other than the Loans) that is outstanding in an
aggregate principal amount of at least $25,000,000 beyond the period of grace if
any, provided with respect thereto, or (ii) default in the performance of or
compliance with any term of any instrument, mortgage, indenture or other
agreement relating to any Debt (other than the Loans) in an aggregate principal
amount of at least $25,000,000 or any other condition exists, and as a
consequence of such default or condition such Debt has become due, or has been
declared, due and payable or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), become
obligated to purchase or repay Debt (other than the Loans) before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $25,000,000.

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. Any Borrower or any Material Subsidiary
thereof (a) is generally not paying, or admits in writing its inability to pay,
its debts as they become due, (ii) files, or consents by answer or otherwise to
the filing against it of, a petition for relief or reorganization or arrangement
or any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated or (vi) takes corporate action for the purpose of any of the
foregoing.

(j) Involuntary Bankruptcy Proceeding. A court or Governmental Authority of
competent jurisdiction enters an order appointing, without consent by any
Borrower or any of its Material Subsidiaries, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for

 

52



--------------------------------------------------------------------------------

relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of any Borrower or any Material Subsidiary, or any such petition
shall be filed against any Borrower or any of its Material Subsidiaries and such
petition shall not be dismissed within sixty (60) days.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrowers or any other Credit Party party thereto or any such Person shall
so state in writing, other than in accordance with the express terms hereof or
thereof.

(l) ERISA. If: (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards of extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under Section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified any Credit
Party or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liability” (within
the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $25,000,000, (iv) any Credit
Party or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) any Credit
Party or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) any
Borrower or any Subsidiary established or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that could
increase the liability of any Borrower or any Subsidiary; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11.1(1), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in Section 3 of ERISA.

(m) Judgment. A final judgment or judgments at any one time outstanding for the
payment of money is/are in excess of $25,000,000 (except to the extent of any
third party insurance policies in which the insurer has agreed in writing that
it is obligated to pay for the amount of such judgment) and which are rendered
against one or more of any Borrower or any Subsidiary and which judgments are
not, within sixty (60) days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay.

SECTION 11.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company:

(a) Acceleration; Termination of Facilities. Terminate the Aggregate Commitment
and declare the principal of and interest on the Loans at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents and all other Obligations
(other than Hedging Obligations), to be

 

53



--------------------------------------------------------------------------------

forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrowers to request borrowings thereunder;
provided, that upon the occurrence of an Event of Default specified in
Section 11.1(i) or (j), the Credit Facility shall be automatically terminated
and all Obligations (other than Hedging Obligations) shall automatically become
due and payable without presentment, demand, protest or other notice of any
kind, all of which are expressly waived by each Credit Party, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.

(b) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations.

SECTION 11.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing among the
Borrowers, the Administrative Agent and the Lenders or their respective agents
or employees shall be effective to change, modify or discharge any provision of
this Agreement or any of the other Loan Documents or to constitute a waiver of
any Event of Default.

SECTION 11.4 Crediting of Payments and Proceeds. In the event that the Borrowers
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 11.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and any Hedging Obligations (including any
termination payments and any

 

54



--------------------------------------------------------------------------------

accrued and unpaid interest thereon) (ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

SECTION 11.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.3 and 13.3) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XII

THE ADMINISTRATIVE AGENT

SECTION 12.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wachovia to act on its behalf as the Administrative Agent hereunder and

 

55



--------------------------------------------------------------------------------

under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrowers nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.

SECTION 12.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 12.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrowers or a Lender.

 

56



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 12.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 12.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 12.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrowers and the Lenders that no

 

57



--------------------------------------------------------------------------------

qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 13.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(b) Any resignation by Wachovia as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swingline Lender. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swingline Lender and (b) the retiring
Swingline Lender shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.

SECTION 12.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 12.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

58



--------------------------------------------------------------------------------

SECTION 12.9 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement and any other Loan Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty Agreement pursuant to this
Section.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

If to the Borrower:    Family Dollar Stores, Inc.    Post Office Box 1017   
Charlotte, North Carolina 28201-1401    Attention: Mr. Steven Burt, Treasurer   
Telephone No.: (704) 814-3284    Telecopy No.: (704) 847-3237 With copies to:   
Family Dollar Stores, Inc.    Post Office Box 1017    Charlotte, North Carolina
28201-1401    Attention: James C. Snyder, Jr., Senior Vice President, General
Counsel and Secretary    Telephone No.: (704) 849-7427    Telecopy No.: (704)
841-1401

 

59



--------------------------------------------------------------------------------

If to Wachovia as
Administrative Agent:

  

Wachovia Bank, National Association

NC0680

   1525 West W.T. Harris Blvd.    Charlotte, North Carolina 28262    Attention:
Syndication Agency Services    Telephone No.: (704) 590-2703    Telecopy No.:
(704) 590-3481 If to any Lender:    To the address set forth on the Register

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.

SECTION 13.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Company, on behalf of the Borrowers; provided, that no amendment, waiver
or consent shall:

(a) waive any condition set forth in Section 5.2 without the written consent of
each Lender directly affected thereby;

(b) amend Section 11.1 or waive any of the conditions, or waive any Default or
Event of Default, for purposes of waiving any of the conditions set forth in
Section 5.3 without the prior written consent of any combination of Lenders
whose Revolving Credit Commitments aggregate more than fifty percent (50%) of
the Aggregate Commitment;

(c) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 11.2)
or the amount of Loans of any Lender without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby, except as
set forth in Section 2.8;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section) any fees
or other amounts payable hereunder or under any other Loan Document, or change
the manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Margin that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided

 

60



--------------------------------------------------------------------------------

that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrowers to pay interest at the rate set forth in
Section 4.1(d) during the continuance of an Event of Default;

(f) change Section 4.4 or Section 11.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby; or

(h) release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 12.9), without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
and (iv) each Lender (and in the case of an amendment, the Company, on behalf of
the Borrowers) who has consented in writing to any amendment, waiver or consent
under this Agreement shall be deemed to have consented in writing to a
corresponding amendment, waiver or consent under the Existing Credit Agreement
and such amendment, waiver or consent shall be deemed to be effective as to such
Lender (and in the case of an amendment, the Company, on behalf of the
Borrowers) as if effected pursuant to Section 13.2 of the Existing Credit
Agreement. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender.

SECTION 13.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrowers and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its

 

61



--------------------------------------------------------------------------------

rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof) and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by OFAC), damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of its Subsidiaries, or any Environmental Claim related in any
way to any Borrower or any of its Subsidiaries, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Revolving Credit Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or

 

62



--------------------------------------------------------------------------------

against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this clause (c) are subject to the provisions of
Section 4.7.

(d) Waiver of Consequential Damages. Etc. To the fullest extent permitted by
Applicable Law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 13.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Swinghne Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Swingline Lender or any such Affiliate to or for
the credit or the account of any Borrower or any other Credit Party against any
and all of the obligations of such Borrower or such Credit Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the Swingline Lender, irrespective of whether or not such Lender or
the Swingline Lender shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Swingline Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender, the
Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender and the Swingline Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 13.5 Governing Law.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) Submission to Jurisdiction. Each Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive

 

63



--------------------------------------------------------------------------------

jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 13.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.7 Reversal of Payments. To the extent the Borrowers makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of

 

64



--------------------------------------------------------------------------------

such payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 13.8 Punitive Damages. The Administrative Agent, the Lenders and the
Company (on behalf of itself and the Credit Parties) hereby agree that no such
Person shall have a remedy of punitive or exemplary damages against any other
party to a Loan Document and each such Person hereby waives any right or claim
to punitive or exemplary damages that they may now have or may arise in the
future in connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

SECTION 13.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company, on behalf of the Borrowers, or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Company,
on behalf of the Borrowers, shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

SECTION 13.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower nor any other
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

 

65



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Default or Event of Default
has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and

(C) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility to an assignee who is not a Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to a Borrower. No such assignment shall be made to any
Borrower or any of such Borrower’s Affiliates or Subsidiaries.

 

66



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, with the consent of the
Administrative Agent and the Company (such consents not to be unreasonably
withheld or delayed), sell participations to any Person (other than a natural
person or a Borrower or any Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment, the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, Swingline Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification that would
(i) increase, or extend the term or extend the time or waive any requirement for
the reduction or termination of, such Lender’s Revolving Credit Commitment,
(ii) extend the date fixed for the

 

67



--------------------------------------------------------------------------------

payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal or
(iv) reduce the rate at which interest is payable thereon. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 4.8, 4.9, 4.10 and 4.11 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 13.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.6 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall be entitled to
receive a greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, so long as the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.11 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 4.11(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 13.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process and
the Administrative Agent or such Lender, as applicable, will use its
commercially reasonable efforts to provide prior written notice thereof to the
Company, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document (or any
Hedging Agreement with a Lender or the Administrative Agent) or any action or
proceeding relating to this Agreement or any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any
purchasing Lender, proposed purchasing Lender, Participant or proposed
Participant, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrowers and their
obligations, (g) with the consent of the Company, on behalf of the Borrowers,
(h) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (i) to the extent such Information (x) becomes publicly available
other than

 

68



--------------------------------------------------------------------------------

as a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers or (j) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section, “Information” means all information received from
any Credit Party relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 13.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 13.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Aggregate Commitment remains in effect
or the Credit Facility has not been terminated.

SECTION 13.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 13.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 13.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

 

69



--------------------------------------------------------------------------------

SECTION 13.18 Integration; Inconsistencies with Other Documents. This Agreement,
together with the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. In the event of
any conflict or inconsistency between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders, or the imposition of additional burdens on,
or the restriction of the rights of, any Borrower or its Subsidiaries, in any
other Loan Document shall not be deemed to be in conflict or inconsistent with
this Agreement. Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 13.19 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and the Aggregate Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 13.20 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 13.21 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers and Subsidiary Guarantors, which information includes the name and
address of each Borrower and Subsidiary Guarantor and other information that
will allow such Lender to identify such Borrower or Subsidiary Guarantor in
accordance with the Act.

SECTION 13.22 Independent Effect of Covenants. The Borrowers expressly
acknowledges and agrees that each covenant contained in Articles VIII IX, or X
hereof shall be given independent effect. Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII IX, or X if, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII IX, or X.

[Signature pages to follow]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

FAMILY DOLLAR STORES, INC., as Borrower By:    /s/ Kenneth T. Smith   Name:  
Kenneth T. Smith   Title:   Senior Vice President – Chief Financial Officer
FAMILY DOLLAR, INC., as Borrower By:    /s/ Kenneth T. Smith   Name:   Kenneth
T. Smith   Title:   Senior Vice President, and Chief Financial Officer

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

AGENTS AND LENDERS: WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender and Lender By:    /s/ Kirk Tesch   Name:   Kirk Tesch  
Title:   Vice President

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as Syndication Agent and Lender

By:    /s/ Stuart M. Jones   Name:   Stuart M. Jones   Title:   Senior Vice
President

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:    /s/ Jaime C. Eng   Name:   Jaime C. Eng
  Title:   Vice President

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:   /s/ Frances W. Josephic   Name:
   Frances W. Josephic   Title:    Vice President

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

REGIONS BANK, as Lender By:   /s/ Paul Stephen Phillippi   Paul Stephen
Phillippi   Senior Vice President

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

COMPASS BANK, as Lender By:   /s/ Ramon Garcia   Name:    Ramon Garcia   Title:
   Vice President

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:   /s/ Mary J. Ramsey   Name:    Mary J. Ramsey  
Title:    Vice President

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as Lender By:   /s/ Kristine Sinon   Name:    Kristine Sinon
  Title:    VP – Portfolio Manager, U.S. Corporate

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

PNC BANK, National Association, as Lender By:   /s/ Mukunthan Panchalingam  
Name:    Mukunthan Panchalingam   Title:    Vice President

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as Lender By:   /s/ Joe Tonges   Name:    Joe
Tonges   Title:    AVP

[364-Day Credit Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

EXHIBIT A-1

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$__________

   ___________, 20__

FOR VALUE RECEIVED, the undersigned, FAMILY DOLLAR STORES, INC., a Delaware
corporation (the “Company”), and FAMILY DOLLAR, INC., a North Carolina
corporation (together with the Company, the “Borrowers”), jointly and severally
promise to pay to the order of _______________ (the “Lender”), at the place and
times provided in the Credit Agreement referred to below, the principal sum of
_______________ DOLLARS ($__________) or, if less, the principal amount of all
Revolving Credit Loans made by the Lender from time to time pursuant to that
certain 364-Day Credit Agreement, dated as of December 16, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrowers, the Lenders who are or may become a
party thereto, and Wachovia Bank, National Association, as Administrative Agent
(the “Administrative Agent”). This Revolving Credit Note is one of the Notes
referred to in the Credit Agreement. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States of America
in immediately available funds to the account designated in the Credit
Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a statement of the terms and conditions on which the Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.

The Debt evidenced by this Revolving Credit Note is senior in right of payment
to all Subordinated Debt referred to in the Credit Agreement.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Revolving Credit Note
under seal as of the day and year first above written.

 

FAMILY DOLLAR STORES, INC., as Borrower By:       Name:       Title:     FAMILY
DOLLAR, INC., as Borrower By:       Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT A-2

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$20,000,000.00

   _________ __, 2008

FOR VALUE RECEIVED, the undersigned, FAMILY DOLLAR STORES, INC., a Delaware
corporation (the “Company”), and FAMILY DOLLAR, INC., a North Carolina
corporation (together with the Company, the “Borrowers”), jointly and severally
promise to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Swingline Lender”), at the place and times provided in the Credit Agreement
referred to below, the principal sum of TWENTY MILLION AND NO/100 DOLLARS
($20,000,000.00) or, if less, the principal amount of all Swingline Loans made
by the Lender from time to time pursuant to that certain 364-Day Credit
Agreement, dated as of December 16, 2009 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”) by and among the Borrowers, the
Lenders who are or may become a party thereto, and Wachovia Bank, National
Association, as Administrative Agent (the “Administrative Agent”). This
Swingline Note is one of the Notes referred to in the Credit Agreement.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrowers as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States of America in immediately available funds to the account
designated in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF LAW
PRINCIPLES THEREOF.

The Debt evidenced by this Swingline Note is senior in right of payment to all
Subordinated Debt referred to in the Credit Agreement.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Swingline Note under seal
as of the day and year first above written.

 

FAMILY DOLLAR STORES, INC., as Borrower By:       Name:       Title:     FAMILY
DOLLAR, INC., as Borrower By:       Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT B

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of: _____________

Wachovia Bank, National Association,

  as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the 364-Day Credit Agreement dated as of December 16, 2009 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Family Dollar Stores, Inc., a Delaware corporation (the “Company”), and
Family Dollar, Inc., a North Carolina corporation (together with the Company,
the “Borrowers”), the lenders who are or may become party thereto (the
“Lenders”) and Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

1.         The Company, on behalf of the Borrowers, hereby requests that the
Lenders make a [Revolving Credit Loan] [Swingline Loan] to the Borrowers in the
aggregate principal amount of $                    . (Complete with an amount in
accordance with Section 2.3(a) of the Credit Agreement.)

2.         The Company, on behalf of the Borrowers, hereby requests that such
Loan be made on the following Business Day: _____________________. (Complete
with a Business Day in accordance with Section 2.3(a) of the Credit Agreement).

3.         The Company, on behalf of the Borrowers, hereby requests that such
Loan bear interest at the following interest rate, plus the Applicable Margin,
as set forth below:

 

Component
of Loan    Interest Rate   Interest Period
(LIBOR
Rate only)    Termination Date for
Interest Period
(if applicable)    [Adjusted CD Rate,
LIBOR Rate or LIBOR
Market Index Rate]1     

 

 

1                 Complete with (i) the Adjusted CD Rate or the LIBOR Rate for
Revolving Credit Loans (provided that the LIBOR Rate shall not be available
until three (3) Business Days after the Closing Date) or (ii) the Adjusted CD
Rate or the LIBOR Market Index Rate for Swingline Loans.



--------------------------------------------------------------------------------

4.         The principal amount of all Loans outstanding as of the date hereof
(including the Loan requested herein) does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

5.         All of the conditions applicable to the Loan requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.

6.         Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

FAMILY DOLLAR STORES, INC., on behalf of the Borrowers By:       Name:      
Title:    



--------------------------------------------------------------------------------

EXHIBIT C

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of: _________

Wachovia Bank, National Association,

  as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the 364-Day Credit Agreement dated as of December 16, 2009 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Family Dollar Stores, Inc., a Delaware corporation (the “Company”),
and Family Dollar, Inc., a North Carolina corporation (together with the
Company, the “Borrowers”), the lenders who are or may become party thereto, (the
“Lenders”) and Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

1.         The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

                ___________________________

                ABA Routing Number: ________

                Account Number: _____________

2.         This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.

3.         Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

FAMILY DOLLAR STORES, INC., on behalf of the Borrowers By:       Name:      
Title:    



--------------------------------------------------------------------------------

EXHIBIT D

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of: _____________

Wachovia Bank, National Association,

  as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.5(c) of the 364-Day Credit Agreement dated as of December 16, 2009 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Family Dollar Stores, Inc., a Delaware corporation (the “Company”),
and Family Dollar, Inc., a North Carolina corporation (together with the
Company, the “Borrowers”), the lenders who are or may become party thereto (the
“Lenders”) and Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

1.         The Company, on behalf of the Borrowers, hereby provides notice to
the Administrative Agent that the Borrowers shall repay the following [CD Rate
Loans] and/or [Swingline Loans] and/or [LIBOR Rate Loans]: _______________.
(Complete with an amount in accordance with Section 2.5 of the Credit
Agreement.)

2.         The Loan to be prepaid is a [check each applicable box]

 

  ¨

Swingline Loan

 

  ¨

Revolving Credit Loan

3.         The Borrowers shall repay the above-referenced Loans on the following
Business Day: _______________. (Complete with the same Business Day as of the
date of this Notice of Prepayment with respect to any Swingline Loan and any CD
Rate Loan and three (3) Business Days subsequent to date of this Notice of
Prepayment with respect to any LIBOR Rate Loan.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

FAMILY DOLLAR STORES, INC., on behalf of the Borrowers By:       Name:      
Title:    



--------------------------------------------------------------------------------

EXHIBIT E

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of: _____________

Wachovia Bank, National Association,

  as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the 364-Day Credit Agreement dated as of
December 16, 2009 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among Family Dollar Stores, Inc., a Delaware
corporation (the “Company”), and Family Dollar, Inc., a North Carolina
corporation (together with the Company, the “Borrowers”), the lenders who are or
may become party thereto (the “Lenders”) and Wachovia Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

1.         This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨

Converting all or a portion of a CD Rate Loan into a LIBOR Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is
$                        .

 

  (b)

The principal amount of such Loan to be converted is $                        .

 

  (c)

The requested effective date of the conversion of such Loan is _______________.

 

  (d)

The requested Interest Period applicable to the converted Loan is
_______________.

 

  ¨

Converting a portion of LIBOR Rate Loan into a CD Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is
$                        .



--------------------------------------------------------------------------------

  (b)

The last day of the current Interest Period for such Loan is _______________.

 

  (c)

The principal amount of such Loan to be converted is $                        .

 

  (d)

The requested effective date of the conversion of such Loan is _______________.

 

  ¨

Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is
$                        .

 

  (b)

The last day of the current Interest Period for such Loan is _______________.

 

  (c)

The principal amount of such Loan to be continued is $                        .

 

  (d)

The requested effective date of the continuation of such Loan is
_______________.

 

  (e)

The requested Interest Period applicable to the continued Loan is
_______________.

2.         The principal amount of all Loans outstanding as of the date hereof
does not exceed the maximum amount permitted to be outstanding pursuant to the
terms of the Credit Agreement.

3.         All of the conditions applicable to the conversion or continuation of
the Loan requested herein as set forth in the Credit Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such Loan.

4.         Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

FAMILY DOLLAR STORES, INC., on behalf of the

Borrowers

By:

     

Name:

     

Title:

   



--------------------------------------------------------------------------------

EXHIBIT F

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF EXTENSION NOTICE



--------------------------------------------------------------------------------

EXTENSION NOTICE

Dated as of: _____________

Wachovia Bank, National Association,

  as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This notice shall constitute a request pursuant to Section 2.8(a) of the 364-Day
Credit Agreement dated as of December 16, 2009 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Family
Dollar Stores, Inc., a Delaware corporation (the “Company”), and Family Dollar,
Inc., a North Carolina corporation (together with the Company, the “Borrowers”),
the lenders who are or may become party thereto (the “Lenders”) and Wachovia
Bank, National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The undersigned hereby requests that the Lenders extend the Current Maturity
Date for an additional one year period to [                                ].
[Complete with Revolving Credit Maturity Date as permitted pursuant to
Section 2.8]

 

FAMILY DOLLAR STORES, INC., on behalf of the

Borrowers

By:

     

Name:

     

Title:

   



--------------------------------------------------------------------------------

EXHIBIT G

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of FAMILY DOLLAR STORES, INC., a Delaware corporation
(the “Company”), and its Subsidiaries, hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:

1.         This Certificate is delivered to you pursuant to Section 7.2 of the
364-Day Credit Agreement dated as of December 16, 2009 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Company and Family Dollar, Inc., a North Carolina corporation (together with the
Company, the “Borrowers”), the Lenders who are or may become party thereto and
Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

2.         I have reviewed the financial statements of the Company and its
Subsidiaries dated as of _______________ and for the _______________ period[s]
then ended and such statements fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated.

3.         I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the Company
and its Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2 above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
Certificate [except, if such condition or event existed or exists, describe the
nature and period of existence thereof and what action the Company has taken, is
taking and proposes to take with respect thereto].

4.         The Company and its Subsidiaries are in compliance with the financial
covenants contained in Article IX of the Credit Agreement as shown on Schedule
1.

5.         The Applicable Margin, the Facility Fee rate and calculations
determining such figures are set forth on the attached Schedule 2.

6.         The Company and its Subsidiaries are in compliance with the other
covenants and restrictions contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

FAMILY DOLLAR STORES, INC., on behalf of the

Borrowers

By:

     

Name:

     

Title:

   

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

Calculation of Financial Covenants



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

Calculation of Applicable Margin

 

  Pricing    
Level    Consolidated Leverage Ratio    Facility Fee        LIBOR Rate +    
and LIBOR    
Market Index    
Rate +        CD Rate +         I

 

  

Greater than or equal to 45.0%

 

   0.40%    

 

   2.60%    

 

   2.60%  

 

      II

 

  

Greater than or equal to 35.0% but less than 45.0%

 

   0.35%    

 

   2.15%    

 

   2.15%  

 

      III

 

  

Greater than or equal to 25.0% but less than 35.0%

 

   0.25%    

 

   2.00%    

 

   2.00%  

 

      IV

 

  

Greater than or equal to 15.0% but less than 25.0%

 

   0.20%    

 

   1.80%    

 

   1.80%  

 

      V

 

  

Less than 15.0%

 

   0.15%    

 

   1.60%    

 

   1.60%  

 



--------------------------------------------------------------------------------

EXHIBIT H

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and the parties identified on the Schedules
hereto as “Assignees” (collectively, the “Assignees” and each, an “Assignee”).
It is understood and agreed that the rights and obligations of the Assignees
hereunder are several and not joint. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below, receipt of a copy of which is hereby acknowledged by each Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the respective Assignees, and each Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, any guarantees and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to any
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, an “Assigned Interests”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.

  

Assignor:

  

____________________________________

2.

  

Assignees:

  

See Schedules attached hereto

3.

  

Borrowers:

  

Family Dollar Stores, Inc., a Delaware corporation and Family Dollar, Inc., a
North Carolina corporation

4.

  

Administrative Agent:

  

Wachovia Bank, National Association, as the administrative agent under the
Credit Agreement

5.

  

Credit Agreement:

  

The 364-Day Credit Agreement dated as of December 16, 2009 by and among the
Borrowers, the Lenders parties thereto and



--------------------------------------------------------------------------------

     

Wachovia Bank, National Association, as Administrative Agent (as amended,
restated, supplemented or otherwise modified)

6.

  

Assigned Interest:

  

See Schedules attached hereto

[7.

  

Trade Date:

  

______________]1

[Remainder of Page Intentionally Left Blank]

 

 

 

  

 

1 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

     

Title:

ASSIGNEES

See Schedules attached hereto

 

3



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

 

Facility
Assigned2  

Aggregate
Amount of Commitment/

Loans for all Lenders3

 

Amount of Commitment/

Loans Assigned3

 

Percentage
Assigned of Commitment/

Loans4

  CUSIP Number     $   $   %         $   $   %         $   $   %    

 

[NAME OF ASSIGNEE]

[and is an Affiliate/Approved Fund of [identify Lender]5]

By:

   

    Title:

 

 

 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”)

3   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

4   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

5   Select as applicable.

 

4



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By         Title: [Consented to:]7

FAMILY DOLLAR STORES, INC., on behalf of

the Borrowers

By         Title:

 

 

  

 

6   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

7   To be added only if the consent of the Company, on behalf of the Borrowers,
is required by the terms of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.     Representations and Warranties.

1.1     Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interests, (ii) such
Assigned Interests are free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.     Assignees. Each Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.10(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to receipt of such consents as
may be required under Sections 13.10(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the relevant
Assigned Interests, shall have the obligations of a Lender thereunder, (iv) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own individual credit analysis and decision to
enter into this Assignment and Assumption and to purchase such Assigned
Interests, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase such
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with

 

6



--------------------------------------------------------------------------------

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of each Assigned Interests (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
relevant Assignee for amounts which have accrued from and after the Effective
Date.

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
reference to the conflicts or choice of law principles thereof.

 

7



--------------------------------------------------------------------------------

EXHIBIT I

to

364-Day Credit Agreement

dated as of December 16, 2009

by and among

Family Dollar Stores, Inc. and Family Dollar, Inc.,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

 

 

GUARANTY AGREEMENT

dated as of December 16, 2009

by and among

FAMILY DOLLAR SERVICES, INC.,

FAMILY DOLLAR OPERATIONS, INC. and

FAMILY DOLLAR TRUCKING, INC.,

as Guarantors,

in favor of

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINED TERMS

   1

SECTION 1.1

   Definitions    1

SECTION 1.2

   Other Definitional Provisions    2 ARTICLE II GUARANTY    2

SECTION 2.1

   Guaranty    2

SECTION 2.2

   Bankruptcy Limitations on Guarantors    2

SECTION 2.3

   Agreements for Contribution    3

SECTION 2.4

   Nature of Guaranty    4

SECTION 2.5

   Waivers    5

SECTION 2.6

   Modification of Loan Documents, etc.    6

SECTION 2.7

   Demand by the Administrative Agent    7

SECTION 2.8

   Remedies    7

SECTION 2.9

   Benefits of Guaranty    7

SECTION 2.10

   Termination; Reinstatement    7

SECTION 2.11

   Payments    8

ARTICLE III REPRESENTATIONS AND WARRANTIES

   8

SECTION 3.1

   Organization; Power; Qualification    8

SECTION 3.2

   Authorization of Agreement; Enforceability    8

SECTION 3.3

   Compliance of Guaranty with Laws, etc.    9

SECTION 3.4

   Title to Properties    9

SECTION 3.5

   Liens    9

SECTION 3.6

   Litigation    9 ARTICLE IV MISCELLANEOUS    9

SECTION 4.1

   Notices    9

SECTION 4.2

   Amendments in Writing    10

SECTION 4.3

   Expenses; Indemnification; Waiver of Consequential Damages, etc.    10

SECTION 4.4

   Right of Set-off    10

SECTION 4.5

   Governing Law; Jurisdiction; Venue; Service of Process    11

SECTION 4.6

   Waiver of Jury Trial    12

SECTION 4.7

   No Waiver by Course of Conduct, Cumulative Remedies    12

SECTION 4.8

   Successors and Assigns    12

SECTION 4.9

   Survival of Indemnities    12

SECTION 4.10

   Titles and Captions    12

SECTION 4.11

   Severability of Provisions    13

SECTION 4.12

   Counterparts    13

SECTION 4.13

   Integration    13

SECTION 4.14

   Advice of Counsel, No Strict Construction    13

SECTION 4.15

   Acknowledgements    13

SECTION 4.16

   Releases    13

 

i



--------------------------------------------------------------------------------

GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise modified,
this “Guaranty”), dated as of December 16, 2009, is made by and among FAMILY
DOLLAR SERVICES, INC., a North Carolina corporation, FAMILY DOLLAR OPERATIONS,
INC., a North Carolina corporation, FAMILY DOLLAR TRUCKING, INC., a North
Carolina corporation (collectively, the “Guarantors”, each, a “Guarantor”), in
favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, the “Administrative Agent”) for the ratable benefit itself and the
financial institutions (the “Lenders”) from time to time parties to the 364-Day
Credit Agreement, dated of even date herewith (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Borrowers, the Lenders, and the Administrative Agent.

STATEMENT OF PURPOSE

Pursuant to the terms of the Credit Agreement, the Lenders have agreed to make
Extensions of Credit to the Borrowers upon the terms and subject to the
conditions set forth therein.

The Borrowers and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all Extensions of Credit to the Borrowers
will inure, directly or indirectly to the benefit of each of the Guarantors.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrowers under the Credit Agreement that
the Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of itself and the Lenders.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the
Borrowers thereunder, the Guarantors hereby agree with the Administrative Agent,
for the ratable benefit of itself and the Lenders, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1     Definitions.   The following terms when used in this Guaranty
shall have the meanings assigned to them below:

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

1



--------------------------------------------------------------------------------

“Guaranty” means this Guaranty Agreement, as amended, restated, supplemented or
otherwise modified.

SECTION 1.2     Other Definitional Provisions.   Capitalized terms used and not
otherwise defined in this Guaranty including the preambles and recitals hereof
shall have the meanings ascribed to them in the Credit Agreement. In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty and Section references are to this Guaranty unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

ARTICLE II

GUARANTY

SECTION 2.1     Guaranty.   Each Guarantor hereby, jointly and severally with
the other Guarantors, unconditionally guarantees to the Administrative Agent for
the ratable benefit of itself and the Lenders, and their respective permitted
successors, endorsees, transferees and assigns, the prompt payment and
performance of all Obligations of the Borrowers, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against any Borrower, whether or not discharged, stayed or
otherwise affected by any Applicable Insolvency Law or proceeding thereunder,
whether created directly with the Administrative Agent or any Lender or acquired
by the Administrative Agent or any Lender through assignment or endorsement or
otherwise, whether matured or unmatured, whether joint or several, as and when
the same become due and payable (whether at maturity or earlier, by reason of
acceleration, mandatory repayment or otherwise), in accordance with the terms of
any such instruments evidencing any such obligations, including all renewals,
extensions or modifications thereof (all Obligations of the Borrowers, including
all of the foregoing being hereafter collectively referred to as the “Guaranteed
Obligations”).

SECTION 2.2     Bankruptcy Limitations on Guarantors.   Notwithstanding anything
to the contrary contained in Section 2.1, it is the intention of each Guarantor
and the Lenders that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Guarantor or its
assets, the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations shall be equal to, but not in excess of, the maximum
amount thereof not subject to avoidance or recovery by operation of Applicable
Insolvency Laws after giving effect to Section 2.3(a). To that end, but only in
the event and to the extent that after giving effect to Section 2.3(a) such
Guarantor’s obligations with respect to the Guaranteed Obligations or any
payment made pursuant to such Guaranteed Obligations would, but for the
operation of the first sentence of this Section 2.2, be subject to avoidance or
recovery in any such proceeding under Applicable Insolvency Laws after giving
effect to Section 2.3(a), the amount of such Guarantor’s obligations with
respect to the Guaranteed Obligations shall be limited to the largest amount

 

2



--------------------------------------------------------------------------------

which, after giving effect thereto, would not, under Applicable Insolvency Laws,
render such Guarantor’s obligations with respect to the Guaranteed Obligations
unenforceable or avoidable or otherwise subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made pursuant to the
Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 2.2 and is otherwise subject to avoidance and recovery in any such
proceeding under Applicable Insolvency Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Guaranteed Obligations as limited by the first
sentence of this Section 2.2 shall in all events remain in full force and effect
and be fully enforceable against such Guarantor. The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Administrative
Agent hereunder against such Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither such Guarantor, any
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.

SECTION 2.3     Agreements for Contribution.

(a)     The Guarantors hereby agree among themselves that, if any Guarantor
shall make an Excess Payment (as defined below), such Guarantor shall have a
right of contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid in full, and none of the Guarantors shall
exercise any right or remedy under this Section 2.3(a) against any other
Guarantor until such Obligations have been paid in full. For purposes of this
Section 2.3(a), (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Guaranteed Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Guarantors other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of the Guarantors) of the Guarantors other than the
maker of such Excess Payment. Each of the Guarantors recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution. This Section 2.3 shall not

 

3



--------------------------------------------------------------------------------

be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against the
Borrowers in respect of any payment of Guaranteed Obligations.

(b)     No Subrogation. Notwithstanding any payment or payments by any of the
Guarantors hereunder, or any set-off or application of funds of any of the
Guarantors by the Administrative Agent or any Lender, or the receipt of any
amounts by the Administrative Agent or any Lender with respect to any of the
Guaranteed Obligations, none of the Guarantors shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or the other Guarantors or against any collateral security
held by the Administrative Agent or any Lender for the payment of the Guaranteed
Obligations nor shall any of the Guarantors seek any reimbursement from any
Borrower or any of the other Guarantors in respect of payments made by such
Guarantor in connection with the Guaranteed Obligations, until all amounts owing
to the Administrative Agent and the Lenders on account of the Guaranteed
Obligations are paid in full and the Revolving Credit Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Administrative Agent, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly endorsed
by such Guarantor to the Administrative Agent, if required) to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as set forth in the Credit Agreement.

SECTION 2.4     Nature of Guaranty.

(a)     Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

(i)     the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement or any other Loan Document or
any other agreement, document or instrument to which any Borrower or any
Guarantor is or may become a party;

(ii)     the absence of any action to enforce this Guaranty, the Credit
Agreement or any other Loan Document or the waiver or consent by the
Administrative Agent or any Lender with respect to any of the provisions of this
Guaranty, the Credit Agreement or any other Loan Document;

(iii)     the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any Lender
in respect of such security or guaranty (including, without limitation, the
release of any such security or guaranty); or

(iv)     any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor;

 

4



--------------------------------------------------------------------------------

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Guaranty shall not be discharged until
the final indefeasible payment and performance, in full, of the Guaranteed
Obligations and the termination of the Revolving Credit Commitments.

(b)     Each Guarantor represents, warrants and agrees that its obligations
under this Guaranty are not and shall not be subject to any counterclaims,
offsets or defenses of any kind (other than the defense of payment) against the
Administrative Agent, the Lenders or any Borrower whether now existing or which
may arise in the future.

(c)     Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrowers and any of the
Guarantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty.

SECTION 2.5     Waivers.   To the extent permitted by law, each Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a)     any rights it may now or in the future have under any statute, or at law
or in equity, or otherwise, to compel the Administrative Agent or any Lender to
proceed in respect of the Obligations against the Borrowers or any other Person
or against any security for or other guaranty of the payment and performance of
the Guaranteed Obligations before proceeding against, or as a condition to
proceeding against, such Guarantor;

(b)     any defense based upon the failure of the Administrative Agent or any
Lender to commence an action in respect of the Guaranteed Obligations against
the Borrowers, such Guarantor, any other guarantor or any other Person or any
security for the payment and performance of the Guaranteed Obligations;

(c)     any right to insist upon, plead or in any manner whatever claim or take
the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Guarantor of its obligations under, or the enforcement by
the Administrative Agent or the Lenders of this Guaranty;

(d)     any right of diligence, presentment, demand, protest and notice (except
as specifically required herein) of whatever kind or nature with respect to any
of the Guaranteed Obligations and waives, to the extent permitted by Applicable
Laws, the benefit of all provisions of law which are or might be in conflict
with the terms of this Guaranty; and

(e)     any and all right to notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon, or acceptance of, this Guaranty.

 

5



--------------------------------------------------------------------------------

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any Lender which is inconsistent with any of the
foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Lender, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Credit Agreement and the other
Loan Documents and, but for this Guaranty and such waivers, the Administrative
Agent and Lenders would decline to enter into the Credit Agreement and the other
Loan Documents.

SECTION 2.6     Modification of Loan Documents, etc.   Neither the
Administrative Agent nor any Lender shall incur any liability to any Guarantor
as a result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Guarantor under this
Guaranty:

(a)     any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b)     any action under or in respect of the Credit Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refraining
from exercising any such remedies, powers or privileges;

(c)     any amendment to, or modification of, in any manner whatsoever, the Loan
Documents;

(d)     any extension or waiver of the time for performance by any other
Guarantor, any other guarantor, any Borrower or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document, or waiver of such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

(e)     the taking and holding security or collateral for the payment of the
Obligations or the sale, exchange, release, disposal of, or other dealing with,
any property pledged, mortgaged or conveyed, or in which the Administrative
Agent or the Lenders have been granted a Lien, to secure any Debt of any
Guarantor, any other guarantor or any Borrower to the Administrative Agent or
the Lenders;

(f)     the release of anyone who may be liable in any manner for the payment of
any amounts owed by any Guarantor, any other guarantor or any Borrower to the
Administrative Agent or any Lender;

(g)     any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor, any other guarantor or any Borrower are subordinated to the claims of
the Administrative Agent or any Lender; or

 

6



--------------------------------------------------------------------------------

(h)     any application of any sums by whomever paid or however realized to any
Obligations owing by any Guarantor, any other guarantor or any Borrower to the
Administrative Agent or any Lender in such manner as the Administrative Agent or
any Lender shall determine in its reasonable discretion.

SECTION 2.7     Demand by the Administrative Agent.   In addition to the terms
set forth in this Article II and in no manner imposing any limitation on such
terms, if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable pursuant to the terms of the Credit
Agreement or other Loan Documents, then the Guarantors shall, upon demand in
writing therefor by the Administrative Agent to the Guarantors, pay all or such
portion of the outstanding Guaranteed Obligations due hereunder then declared
due and payable.

SECTION 2.8     Remedies.   Upon the occurrence and during the continuance of
any Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, enforce against the Guarantors their obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement or
the other Loan Documents or otherwise.

SECTION 2.9     Benefits of Guaranty. The provisions of this Guaranty are for
the benefit of the Administrative Agent and the Lenders and their respective
permitted successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between the Borrowers, the Administrative Agent and
the Lenders, the Obligations of the Borrowers under the Loan Documents. In the
event all or any part of the Obligations are transferred, endorsed or assigned
by the Administrative Agent or any Lender to any Person or Persons as permitted
under the Credit Agreement, any reference to an “Administrative Agent”, or
“Lender” herein shall be deemed to refer equally to such Person or Persons.

SECTION 2.10     Termination; Reinstatement.

(a)     Subject to clause (c) below, this Guaranty shall remain in full force
and effect until all the Guaranteed Obligations shall have been paid in full and
the Revolving Credit Commitments terminated.

(b)     No payment made by any Borrower, any Guarantor, or any other Person
received or collected by the Administrative Agent or any Lender from such
Borrower, any Guarantor, or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Guaranteed Obligations or
any payment received or collected from such Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of such Guarantor hereunder until the Guaranteed Obligations
shall have been paid in full and the Revolving Credit Commitments terminated.

 

7



--------------------------------------------------------------------------------

(c)     Each Guarantor agrees that, if any payment made by any Borrower or any
other Person applied to the Obligations is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or is repaid in whole or in part pursuant to
a good faith settlement of a pending or threatened claim, or the proceeds of any
collateral are required to be refunded by the Administrative Agent or any Lender
to such Borrower, its estate, trustee, receiver or any other Person, including,
without limitation, any Guarantor, under any Applicable Law or equitable cause,
then, to the extent of such payment or repayment, each Guarantor’s liability
hereunder (and any Lien or collateral securing such liability) shall be and
remain in full force and effect, as fully as if such payment had never been
made, and, if prior thereto, this Guaranty shall have been canceled or
surrendered (and if any Lien or collateral securing such Guarantor’s liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender), this Guaranty (and such Lien or collateral) shall be reinstated
in full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of such
Guarantor in respect of the amount of such payment (or any Lien or collateral
securing such obligation).

SECTION 2.11     Payments.   Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 11.4 of the Credit Agreement, in immediately
available Dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to make any Extensions of
Credit, each Guarantor hereby represents and warrants that:

SECTION 3.1     Organization; Power; Qualification.   Such Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Guaranty and the other Loan
Documents to which it is a party and to perform the provisions hereof and
thereof.

SECTION 3.2     Authorization of Agreement; Enforceability.   This Guaranty has
been duly authorized by all necessary corporate action on the part of such
Guarantor, and this Guaranty constitutes a legal, valid and binding obligation
of such Guarantor enforceable against such Guarantor in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting

 

8



--------------------------------------------------------------------------------

the enforcement of creditors’ rights generally and (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

SECTION 3.3     Compliance of Guaranty with Laws, etc.   The execution, delivery
and performance by such Guarantor of this Guaranty will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of such Guarantor under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other agreement or instrument to which such
Guarantor is bound or by which such Guarantor or any of its properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Guarantor or (c) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor.

SECTION 3.4     Title to Properties.   Such Guarantor has good and sufficient
title to the properties it owns or purports to own that individually or in the
aggregate are Material, including all such properties reflected on the most
recent audited balance sheet of the Company and its Subsidiaries delivered
pursuant to Section 5.2(d) of the Credit Agreement or purposed to have been
acquired by such Guarantor after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by the Credit Agreement.

SECTION 3.5     Liens.   Such Guarantor has not agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 10.1 of the Credit Agreement.

SECTION 3.6     Litigation.   (i) Except for the FLSA Litigation, there are no
actions, suits, investigations or proceedings pending or, to the knowledge of
such Guarantor, threatened against or affecting such Guarantor or any property
of such Guarantor in any court or before any arbitrator of any kind or before or
by any Governmental Authority that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; (ii) the FLSA
Litigation, individually or in the aggregate, would not reasonably be expected
to have a Limited Material Adverse Effect and (iii) such Guarantor is not in
default under any term of any agreement or instrument to which it is a party or
by which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator of Governmental Authority or is in violation of any Applicable Law,
ordinance, rule or regulation (including without limitation Environmental Laws
or OFAC) of any Governmental Authority, in each case, which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1     Notices.   All notices and communications hereunder shall be
given to the addresses and otherwise made in accordance with Section 13.1 of the
Credit Agreement;

 

9



--------------------------------------------------------------------------------

provided that notices and communications to the Guarantors shall be directed to
the Guarantors, at the address of the Company set forth in Section 13.1 of the
Credit Agreement.

SECTION 4.2     Amendments in Writing.   None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except in
accordance with Section 13.2 of the Credit Agreement.

SECTION 4.3     Expenses; Indemnification; Waiver of Consequential Damages, etc.

(a)     Each Guarantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its reasonable costs and reasonable expenses
incurred in connection with enforcing or preserving any rights under this
Guaranty and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent.

(b)     Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any such Guarantor’s delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable in connection with
any of the transactions contemplated by this Guaranty.

(c)     Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from any and all liabilities, obligations, losses, damages,
penalties, costs and expenses in connection with actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Guaranty to the extent the Borrowers would be required to do so pursuant to
Section 13.3 of the Credit Agreement.

(d)     To the fullest extent permitted by Applicable Law, each Guarantor shall
not assert, and hereby waives, any claim against any indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Guaranty, any other Loan Document or any agreement or instrument
contemplated hereby or the transactions contemplated hereby or thereby. No
indemnitee referred to in this Section 4.3 shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Guaranty or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e)     All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 4.4     Right of Set-off.   If an Event of Default shall have occurred
and be continuing, each Lender, the Swingline Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Swingline Lender or any such Affiliate to or for
the credit or the

 

10



--------------------------------------------------------------------------------

account of such Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Loan
Document to such Lender or the Swingline Lender, irrespective of whether or not
such Lender or the Swingline Lender shall have made any demand under this
Guaranty or any other Loan Document and although such obligations of such
Guarantor may be contingent or unmatured or are owed to a branch or office of
such Lender or the Swingline Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender, the
Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender and the Swingline Lender agrees to notify such Guarantor and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 4.5     Governing Law; Jurisdiction; Venue; Service of Process.

(a)     Governing Law.   This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York.

(b)     Submission to Jurisdiction.   Each Guarantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Loan Document against any
Guarantor or its properties in the courts of any jurisdiction.

(c)     Waiver of Venue.   Each Guarantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)     Service of Process.   Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 13.1 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law.

 

11



--------------------------------------------------------------------------------

SECTION 4.6     Waiver of Jury Trial.   EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 4.7     No Waiver by Course of Conduct, Cumulative Remedies.   Neither
the Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.2), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in exercising
on the part of the Administrative Agent or any Lender, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Lender would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

SECTION 4.8     Successors and Assigns.   This Guaranty shall be binding upon
the successors and assigns of each Guarantor and shall inure to the benefit of
each Guarantor (and shall bind all Persons who become bound as a Guarantor under
this Guaranty), the Administrative Agent and the Lenders and their successors
and assigns; provided that no Guarantor may assign, transfer or delegate any of
its rights or obligations under this Guaranty without the prior written consent
of the Administrative Agent and the Lenders.

SECTION 4.9     Survival of Indemnities.   Notwithstanding any termination of
this Guaranty, the indemnities to which the Administrative Agent and the Lenders
are entitled under the provisions of Section 4.3 and any other provision of this
Guaranty and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 4.10     Titles and Captions.   Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Guaranty are for
convenience only, and neither limit nor amplify the provisions of this Guaranty.

 

12



--------------------------------------------------------------------------------

SECTION 4.11     Severability of Provisions.   Any provision of this Guaranty or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 4.12     Counterparts.   This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

SECTION 4.13     Integration.   This Guaranty comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter. In the
event of any conflict between the provisions of this Guaranty and those of any
other Loan Document, the provisions of the Credit Agreement shall control;
provided that any provision of any other Loan Document which imposes additional
burdens on any Guarantor or further restricts the rights of any Guarantor or
gives the Administrative Agent or Lenders additional rights shall not be deemed
to be in conflict or inconsistent with this Guaranty and shall be given full
force and effect.

SECTION 4.14     Advice of Counsel, No Strict Construction.   Each of the
parties represents to each other party hereto that it has discussed this
Guaranty with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Guaranty. In the event an ambiguity or question
of intent or interpretation arises, this Guaranty shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 4.15     Acknowledgements.   Each Guarantor hereby acknowledges that:

(a)     neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guaranty or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(b)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

SECTION 4.16     Releases.   At such time as the Guaranteed Obligations shall
have been paid in full and the Revolving Credit Commitments have been
terminated, this Guaranty and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Guarantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Guaranty under seal by their duly authorized officers, all as of the day and
year first above written.

 

FAMILY DOLLAR SERVICES, INC., as

Guarantor

By:  

/s/ Kenneth T. Smith

Name:  

Kenneth T. Smith

Title:  

Senior Vice President-Chief Financial Officer

FAMILY DOLLAR OPERATIONS, INC., as

Guarantor

By:  

/s/ Kenneth T. Smith

Name:  

Kenneth T. Smith

Title:  

Senior Vice President-Chief Financial Officer

FAMILY DOLLAR TRUCKING, INC., as

Guarantor

By:  

/s/ Kenneth T. Smith

Name:  

Kenneth T. Smith

Title:  

Senior Vice President-Chief Financial Officer

[Signature Pages Continue]

[Guaranty Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:  

/s/ Kirk Tesch

Name:  

Kirk Tesch

Title:  

Vice President

[Guaranty Agreement – Family Dollar Stores, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

Subsidiaries and Capitalization

 

Subsidiary

   State of
    Incorporation        Stockholder

Family Dollar Holdings, Inc.

   NC    Family Dollar Stores, Inc. - 100%

Family Dollar, Inc.

   NC    Family Dollar Stores, Inc. - 100%

Family Dollar Insurance, Inc.

   SC    Family Dollar Stores, Inc. - 100%

Family Dollar Services, Inc.

   NC    Family Dollar, Inc. - 100%

Family Dollar Operations, Inc.

   NC    Family Dollar, Inc. - 100%

Family Dollar Trucking, Inc.

   NC    Family Dollar, Inc. - 100%

Family Dollar Stores of Florida, Inc.

   FL    Family Dollar, Inc. - 100%

Family Dollar Stores Alabama, Inc.

   AL    Family Dollar, Inc. - 100%

Family Dollar Stores of Arkansas, Inc.

   AR    Family Dollar, Inc. - 100%

Family Dollar Stores of Colorado, Inc.

   CO    Family Dollar, Inc. - 100%

Family Dollar Stores of Connecticut, Inc.

   CT    Family Dollar, Inc. - 100%

Family Dollar Stores of Delaware, Inc.

   DE    Family Dollar, Inc. - 100%

Family Dollar Stores of D.C., Inc.

   DC    Family Dollar, Inc. - 100%

Family Dollar Stores of Georgia, Inc.

   GA    Family Dollar, Inc. - 100%

Family Dollar Stores of Iowa, Inc.

   IA    Family Dollar, Inc. - 100%

Family Dollar Stores of Louisiana, Inc.

   LA    Family Dollar, Inc. - 100%

Family Dollar Stores of Maryland, Inc.

   MD    Family Dollar, Inc. - 100%

Family Dollar Stores of Massachusetts, Inc.

   MA    Family Dollar, Inc. - 100%

Family Dollar Stores of Michigan, Inc.

   MI    Family Dollar Services, Inc. - 100%

Family Dollar Stores of Mississippi, Inc.

   MS    Family Dollar, Inc. - 100%

Family Dollar Stores of Missouri, inc.

   MD    Family Dollar, Inc. - 100%

Family Dollar Stores of New Jersey, Inc.

   NJ    Family Dollar, Inc. - 100%

Family Dollar Stores of New Mexico, Inc.

   NM    Family Dollar, Inc. - 100%

Family Dollar Stores of New York, Inc.

   NY    Family Dollar, Inc. - 100%

Family Dollar Stores of North Carolina, Inc.

   NC    Family Dollar, Inc. - 100%

Family Dollar Stores of Ohio, Inc.

   OH    Family Dollar Stores, Inc. - 100%

Family Dollar Stores of Oklahoma, Inc.

   OK    Family Dollar, Inc. - 100%

Family Dollar Stores of Pennsylvania, inc.

   PA    Family Dollar, Inc. - 100%

Family Dollar Stores of Rhode Island, Inc.

   RI    Family Dollar, Inc. - 100%

Family Dollar Stores of South Carolina, Inc.

   SC    Family Dollar, Inc. - 100%

Family Dollar Stores of South Dakota, Inc.

   SD    Family Dollar, Inc. - 100%



--------------------------------------------------------------------------------

Family Dollar Stores of Tennessee, Inc.

   TN   

Family Dollar, Inc. - 100%

Family Dollar Stores of Vermont, Inc.

   VT   

Family Dollar, Inc. - 100%

Family Dollar Stores of Virginia, Inc.

   VA   

Family Dollar, Inc. - 100%

Family Dollar Stores of West Virginia, Inc.

   WV   

Family Dollar, Inc. - 100%

Family Dollar Stores of Wisconsin, Inc.

   WI   

Family Dollar, Inc. - 100%

 

     

Family Dollar Merchandising, L.P.

   DE   

Family Dollar Holdings, Inc. - 1%
GP Interest

Family Dollar Services,
Inc. - 99% LP Interest

 

     

Family Dollar Distribution, LLC

   TX   

Family Dollar Services, Inc. - 1%
Member Interest

Family Dollar Stores of Florida,
Inc. - 99% Member Interest

 

     

Family Dollar Stores of Indiana, L.P.

   IN   

Family Dollar Holdings, Inc. -1%
GP Interest

Family Dollar Stores of Ohio, Inc. -
99% LP Interest

 

     

Family Dollar Stores of Kentucky, Ltd.

   KY   

Family Dollar Holdings, Inc. - 1%
GP Interest

Family Dollar, Inc. - 99% LP
Interest

 

     

Family Dollar Stores of Texas, LLC

   TX   

Family Dollar Holdings, Inc. - 1 %
Member Interest

Family Dollar Stores of Ohio, Inc.
99% Member Interest

 

Family Dollar GC, LLC

   NC   

Family Dollar, Inc. 100% Member Interest

Family Dollar Stores of Arizona, Inc.*

   AZ   

Family Dollar, Inc. - 100%

Family Dollar Stores of California, Inc.*

   CA   

Family Dollar, Inc. - 100%

Family Dollar Stores of Nevada, Inc.*

   NV   

Family Dollar, Inc. - 100%

Family- Dollar Stores of North Dakota, Inc.*

   ND   

Family Dollar, Inc. - 100%

Family Dollar Stores of Wyoming, Inc.*

   WY   

Family Dollar, Inc. - 100%

* Currently inactive

 

- 2 -



--------------------------------------------------------------------------------

Preemptive or Similar Rights

None.

 

Outstanding stock purchase warrants, subscriptions, options, etc.

None.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 6.1(g)

Licenses, Permits

None.



--------------------------------------------------------------------------------

SCHEDULE 6.1(p)

Existing Debt; Future Liens

1.   5.41% Series 2005-A Senior Notes, Tranche A due September 27, 2015, in the
original principal amount of $169,000,000 issued pursuant to that certain Note
Purchase Agreement dated as of September 27, 2005 (as amended, restated,
supplemented or otherwise the “Note Purchase Agreement”) by and among the
Borrowers, as obligors, and the purchasers party thereto

2.   5.24% Series 2005-A Senior Notes, Tranche B due September 27, 2015, in the
original principal amount of $81,000,000, issued pursuant to that certain Note
Purchase Agreement (as defined above).

3.   Intercompany Debts which vary from time to time between the Borrowers and
their Subsidiaries.



--------------------------------------------------------------------------------

SCHEDULE 10.1

Existing Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 10.4

Transactions with Affiliates

None.